Exhibit 10.1

 

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

among

WESTAR ENERGY, INC.,

as Borrower,

The Several Lenders

from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

CITIBANK, N.A.,

as Syndication Agent,

and

BANK OF AMERICA, N.A.,

THE BANK OF NEW YORK MELLON,

UNION BANK, N.A.,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agents

Dated as of September 29, 2011

 

 

 

J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC., THE BANK OF NEW

YORK MELLON, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, UNION

BANK, N.A., and WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Lead Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1.    DEFINITIONS

     1     

1.1

  

Defined Terms

     1     

1.2

  

Other Definitional Provisions

     17    SECTION 2.    AMOUNT AND TERMS OF REVOLVING COMMITMENTS      17     

2.1

  

Revolving Commitments

     17     

2.2

  

Procedure for Revolving Loan Borrowing

     18     

2.3

  

Letters of Credit

     19     

2.4

  

Commitment Fees, etc

     22     

2.5

  

Termination or Reduction of Revolving Commitments

     22     

2.6

  

Optional Prepayments

     23     

2.7

  

Conversion and Continuation Options

     23     

2.8

  

Limitations on LIBOR Tranches

     24     

2.9

  

Interest Rates and Payment Dates

     24     

2.10

  

Computation of Interest and Fees

     24     

2.11

  

Inability to Determine Interest Rate

     25     

2.12

  

Pro Rata Treatment and Payments

     25     

2.13

  

Requirements of Law

     26     

2.14

  

Taxes

     27     

2.15

  

Indemnity

     30     

2.16

  

Change of Lending Office

     30     

2.17

  

Replacement of Lenders

     30     

2.18

  

Swingline Commitment

     31     

2.19

  

Procedure for Swingline Borrowing; Refunding of Swingline Loans

     31     

2.20

  

Defaulting Lenders

     33     

2.21

  

Increase in Revolving Commitments

     35   

SECTION 3.    REPRESENTATIONS AND WARRANTIES

     36     

3.1

  

Financial Condition

     36     

3.2

  

No Change

     37     

3.3

  

Existence; Compliance with Law

     37     

3.4

  

Power; Authorization; Enforceable Obligations

     37     

3.5

  

No Legal Bar

     37     

3.6

  

Litigation

     38     

3.7

  

No Default

     38     

3.8

  

Ownership of Property; Liens

     38     

3.9

  

Intellectual Property

     38     

3.10

  

Taxes

     38     

3.11

  

Federal Regulations

     38     

3.12

  

Labor Matters

     38     

3.13

  

ERISA

     39     

3.14

  

Investment Company Act; Other Regulations

     39     

3.15

  

Subsidiaries

     39     

3.16

  

Use of Proceeds

     39     

3.17

  

Environmental Matters

     39     

3.18

  

Accuracy of Information, etc

     40     

3.19

  

Security Documents

     41   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page     3.20   

Solvency

     41    SECTION 4.    CONDITIONS PRECEDENT      41      4.1   

Conditions to Initial Extension of Credit

     41      4.2   

Conditions to Each Extension of Credit

     42      4.3   

Consequences of Effectiveness

     42    SECTION 5.    AFFIRMATIVE COVENANTS      43      5.1   

Financial Statements, Reports, etc

     43      5.2   

Payment of Obligations

     44      5.3   

Maintenance of Existence; Compliance

     44      5.4   

Maintenance of Property; Insurance

     44      5.5   

Inspection of Property; Books and Records; Discussions

     44      5.6   

Notices

     44      5.7   

Environmental Laws

     45      5.8   

PATRIOT Act

     45    SECTION 6.    NEGATIVE COVENANTS      45      6.1   

Consolidated Debt to Capital Ratio

     45      6.2   

Liens

     46      6.3   

Fundamental Changes

     48      6.4   

Disposition of Property

     48      6.5   

Transactions with Affiliates

     49      6.6   

Clauses Restricting Subsidiary Distributions

     49      6.7   

Lines of Business

     50      6.8   

Ownership of KGE

     50    SECTION 7.    EVENTS OF DEFAULT      50    SECTION 8.    THE AGENTS
     52      8.1   

Appointment

     52      8.2   

Delegation of Duties

     53      8.3   

Exculpatory Provisions

     53      8.4   

Reliance by Administrative Agent

     53      8.5   

Notice of Default

     53      8.6   

Non-Reliance on Agents and Other Lenders

     54      8.7   

Indemnification

     54      8.8   

Agent in Its Individual Capacity

     54      8.9   

Successor Administrative Agent

     55      8.10   

Syndication Agent and Documentation Agents

     55    SECTION 9.    MISCELLANEOUS      55      9.1   

Amendments and Waivers

     55      9.2   

Notices

     57      9.3   

No Waiver; Cumulative Remedies

     57      9.4   

Survival of Representations and Warranties

     57      9.5   

Payment of Expenses and Taxes

     58      9.6   

Successors and Assigns; Participations and Assignments

     59   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page     9.7   

Adjustments; Set-off

     62      9.8   

Counterparts

     63      9.9   

Severability

     63      9.10   

Integration

     63      9.11   

GOVERNING LAW

     63      9.12   

Submission To Jurisdiction; Waivers

     64      9.13   

Acknowledgements

     64      9.14   

Confidentiality

     65      9.15   

WAIVERS OF JURY TRIAL

     65      9.16   

Pledged Bonds and Other Collateral

     66      9.17   

Interest Rate Limitation

     66      9.18   

USA PATRIOT Act

     66   

SCHEDULES:

 

1.1A    Revolving Commitments 3.15    Subsidiaries 6.4(g)    Property to be
Disposed

EXHIBITS:

 

A    Form of Closing Certificate B    Form of Assignment and Assumption C   
Form of Exemption Certificate

 

-iii-



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated or otherwise
modified from time to time, this “Agreement”), dated as of September 29, 2011,
among WESTAR ENERGY, INC., a Kansas corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent, CITIBANK, N.A., as syndication agent (in such capacity, the “Syndication
Agent”), and BANK OF AMERICA, N.A., THE BANK OF NEW YORK MELLON, UNION BANK,
N.A., and WELLS FARGO BANK, NATIONAL ASSOCIATION, as documentation agents
(collectively in such capacity, the “Documentation Agents”).

WHEREAS, the Borrower entered into a Third Amended and Restated Credit
Agreement, dated as of February 22, 2008 (as amended, supplemented or otherwise
modified from time to time, the “Existing Credit Agreement”), with JPMorgan
Chase Bank, N.A., as administrative agent, and the several banks and other
financial institutions or entities parties thereto as lenders and agents;

WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement, which Agreement shall become effective
upon the satisfaction of the conditions precedent set forth in Section 4.1
hereof; and

WHEREAS, it is the intent of the parties hereto, and the parties hereto agree,
that (x) this Agreement shall not constitute a novation of the obligations and
liabilities existing under the Existing Credit Agreement or evidence repayment
of any of such obligations or liabilities and (y) this Agreement shall amend and
restate in its entirety the Existing Credit Agreement;

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that on the Closing Date (as defined below) the Existing Credit
Agreement shall be amended and restated in its entirety as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1% and
(c) the LIBOR Rate for a one-month Interest Period in effect on such day plus
1%. For purposes hereof, “Prime Rate” shall mean the rate of interest per annum
publicly announced from time to time by JPMorgan Chase Bank, N.A. as its prime
rate in effect at its principal office in New York City (the Prime Rate not
being intended to be the lowest rate of interest charged by JPMorgan Chase Bank,
N.A. in connection with extensions of credit to debtors). Any change in the ABR
due to a change in the Prime Rate, the Federal Funds Effective Rate or the LIBOR
Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate, the Federal Funds Effective Rate or the LIBOR
Rate, respectively.

“ABR Loans”: Revolving Loans the rate of interest applicable to which is based
upon the ABR.

“ABR Swingline Loan”: as defined in Section 2.18(a).

“Accounts Receivable Financing”: any receivables securitization program or
financing, and any refinancing, refunding, renewal, extension or replacement
thereof pursuant to which the Borrower or any of its Subsidiaries sells accounts
receivables and related receivables; provided, that the amount of capacity
available under such Accounts Receivable Financing does not exceed $150,000,000
and the non-recourse nature of such Accounts Receivable Financing is
maintained.\



--------------------------------------------------------------------------------

“Additional Commitment”: as defined in Section 2.21(c).

“Additional Extensions of Credit”: as defined in Section 9.1.

“Additional Lender”: as defined in Section 2.21(a).

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the administrative agent for the Lenders under this Agreement and the other
Loan Documents, together with any of its successors.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management or policies of
such Person, whether through the ability to exercise voting power, by contract
or otherwise.

“Agents”: the collective reference to the Administrative Agent, the Syndication
Agent and the Documentation Agents.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Applicable Margin”: the rate per annum set forth under the relevant column
heading below based on the applicable Debt Rating:

 

Level    Debt Rating    Commitment
Fee     ABR
Loans     LIBOR Rate Loans/
Letters of Credit   I    ³A/A2      0.100 %      0.00 %      1.00 %  II    A-/A3
     0.125 %      0.125 %      1.125 %  III    BBB+/Baa1      0.175 %      0.250
%      1.25 %  IV    BBB/Baa2      0.225 %      0.500 %      1.50 %  V   
BBB-/Baa3      0.275 %      0.750 %      1.75 %  VI    £BB+/Ba1      0.375 %   
  1.00 %      2.00 % 

As used in this definition, “Debt Rating” means (A) as of any date of
determination prior to the Collateral Release Date, the rating as determined by
S&P or Moody’s of the higher of (x) KGE’s senior secured non-credit enhanced
long-term indebtedness and (y) the Borrower’s senior unsecured non-credit
enhanced long-term indebtedness and (B) as of any date of determination on or
after the Collateral Release Date, the rating

 

2



--------------------------------------------------------------------------------

as determined by either S&P or Moody’s of the Borrower’s senior unsecured
non-credit enhanced long-term indebtedness; provided that (a) if the Borrower is
split-rated, the applicable level shall be based on the higher of the two Debt
Ratings (the lower pricing), and (b) if the two Debt Ratings are two or more
levels apart, the applicable level shall be determined by reference to the level
one Debt Rating lower than the higher of the two Debt Ratings. If the ratings
established or deemed to have been established by Moody’s and S&P for the Debt
Ratings shall be changed (other than as a result of a change in the rating
system of Moody’s or S&P), such change shall be effective as of the date on
which it is first announced by the applicable rating agency. Each change in a
Debt Rating shall apply during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change. If the rating system of Moody’s or S&P shall change, or if
either such rating agency shall cease to be in the business of rating corporate
debt obligations, the Borrower and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Debt Rating shall be determined by reference to the
rating most recently in effect prior to such change or cessation.

“Approved Fund”: as defined in Section 9.6(b).

“Application”: an application, in such form as the applicable Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.

“Arrangers”: collectively, J.P. Morgan Securities LLC, Citigroup Global Markets
Inc., The Bank of New York Mellon, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Union Bank, N.A., and Wells Fargo Securities, LLC, in their
respective capacities as joint lead arrangers and joint bookrunners.

“Assignee”: as defined in Section 9.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit B.

“Auto-Extension Letter of Credit”: as defined in Section 2.3(d).

“Available Revolving Commitment”: as to any Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Revolving Commitment then in effect
over (b) such Lender’s Revolving Extensions of Credit then outstanding.

“Benefitted Lender”: as defined in Section 9.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrower Indenture”: the Mortgage and Deed of Trust, dated July 1, 1939,
between the Borrower and BNY Midwest Trust Company (as successor to Harris Trust
and Savings Bank), as Trustee, as amended or supplemented from time to time.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests (i) the Lenders to make Revolving Loans hereunder or
(ii) the Swingline Lender to make Swingline Loans hereunder.

 

3



--------------------------------------------------------------------------------

“Business”: as defined in Section 3.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that with respect to notices and determinations in connection with, and
payments of principal and interest on, LIBOR Rate Loans or ABR Loans the rate of
interest applicable to which is based upon the LIBOR Rate, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
Eurodollar market.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any Issuing
Lender or the Swingline Lender (as applicable) and the Lenders, as collateral
for the L/C Exposure, the Swingline Exposure, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Issuing Lender or the Swingline Lender
benefiting from such collateral shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the Issuing Lender or the
Swingline Lender, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Change in Control”: shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5, as in effect on the date hereof,
promulgated by the SEC under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), shall, after the date hereof, become the “beneficial
owner” (within the meaning of Rule 13d-3, as in effect on the date hereof,
promulgated by the SEC under the Exchange Act), of shares representing more than
30% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Borrower or (b) a majority of the seats (other
than vacant seats) on the board of directors of the Borrower shall at any time
be occupied by Persons who are not Continuing Directors.

“Closing Date”: the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied, which date is September 29, 2011.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Agent”: JPMorgan Chase Bank, N.A., in its role as collateral agent
under the KGE Collateral Agreement.

 

4



--------------------------------------------------------------------------------

“Collateral Release Date”: the date on which the Collateral is released pursuant
to Section 22(a) of the KGE Collateral Agreement.

“Commodity Price Protection Agreement”: in respect of a Person, any forward
contract, commodity swap agreement, commodity option agreement or other similar
agreement or arrangement designed to protect such Person against fluctuations in
commodity prices.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Revolving Loans otherwise required to be
made by such Lender and designated by such Lender in a written instrument,
subject to the consent of the Administrative Agent and the Borrower (which
consent shall not be unreasonably withheld); provided that the designation by
any Lender of a Conduit Lender shall not relieve the designating Lender of any
of its obligations to fund a Revolving Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Revolving Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender; provided further that no
Conduit Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.13, 2.14, 2.15 or 9.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Revolving Commitment.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated September 2011 and furnished to certain Lenders.

“Consolidated Debt to Capital Ratio”: at any date, the ratio of (i) Consolidated
Total Debt to (ii) the sum of Consolidated Total Debt, Consolidated Net Worth
and Preferred Stock of the Borrower; provided that for purposes of this
definition Consolidated Net Worth shall not be reduced or increased as a result
of the Dispositions permitted by Section 6.4(e).

“Consolidated Net Worth”: at any date, on a consolidated basis (without regard
to any variable interest entity) for the Borrower and its Subsidiaries, the sum
of common stock taken at par value, paid in capital and retained earnings at
such date, all determined in accordance with GAAP consistently applied.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date (excluding
Indebtedness of any variable interest entity as to which (i) no Group Member
provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) and (ii) there is no recourse to
the Capital Stock or assets of any Group Member and the relevant legal documents
so provide), determined on a consolidated basis in accordance with GAAP
consistently applied.

“Continuing Directors”: members of the board of directors of the Borrower who
(i) were directors on the date hereof, (ii) had been directors for at least two
years or (iii) were recommended or elected with the affirmative vote of a
majority of the then Continuing Directors at a meeting at which at least 60
percent of the then Continuing Directors were present.

 

5



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any obligation of such Person under
any provision of any security issued by such Person or of any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound.

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

“Declining Lender”: as defined in Section 2.1(b).

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: subject to Section 2.20(b), any Lender that, as reasonably
determined by the Administrative Agent (with notice to the Borrower of such
determination), (i) has failed to perform any of its funding obligations
hereunder, including in respect of its Revolving Loans or participations in
Letters of Credit or Swingline Loans, within three Business Days of the date
required to be funded by it hereunder, (ii) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (iii) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations, or (iv) has, or has a
direct or indirect parent company that has (a) become the subject of a
proceeding under any Debtor Relief Law or (b) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation or its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Capital Stock in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

“Disposition”: with respect to any property or asset, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Documentation Agents”: as defined in the preamble hereto.

“Dollars” and “$”: the lawful currency of the United States.

“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning the effect of the environment on human health or
the protection of the environment, as now or may at any time hereafter be in
effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Event of Default”: any of the events specified in Section 7; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

6



--------------------------------------------------------------------------------

“Exchange Act Documents”: (a) the annual report of the Borrower on Form 10-K for
the fiscal year ended December 31, 2010 and all amendments thereto prior to the
Closing Date, (b) the quarterly reports of the Borrower on Form 10-Q for the
fiscal periods ended March 31, 2011 and June 30, 2011, and all amendments
thereto prior to the Closing Date, and (c) the reports of the Borrower on Form
8-K dated February 22, 2011, February 24, 2011 (to the extent related to
Item 5.02), May 6, 2011, May 13, 2011, May 19, 2011 (to the extent related to
Item 5.02), May 20, 2011, July 6, 2011 (to the extent related to Item 5.02) and
August 2, 2011 (to the extent related to Item 5.02).

“Existing Credit Agreement”: as defined in the preamble hereto.

“Extending Lender”: as defined in Section 2.1(b).

“FATCA”: Sections 1471 through 1474 of the Code, as in effect on the date hereof
(and any amended or successor version that is substantively comparable and not
materially more onerous to comply with), and any applicable Treasury regulation
promulgated thereunder or published administrative guidance implementing such
Sections whether in existence on the Closing Date or promulgated or published
thereafter.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

“Financial Officer”: with respect to any corporation, the chief financial
officer, principal accounting officer or treasurer of such corporation.

“Fronting Exposure”: at any time there is a Defaulting Lender, (i) with respect
to any Issuing Lender, such Defaulting Lender’s L/C Exposure with respect to
Letters of Credit issued by such Issuing Lender other than such portion of such
Defaulting Lender’s L/C Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with Section 2.20, and (ii) with respect to the
Swingline Lender, such Defaulting Lender’s Swingline Exposure with respect to
outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with
Section 2.20.

“Funding Office”: the office of the Administrative Agent specified in
Section 9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 6.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 3.1; provided that notwithstanding
any other provisions contained herein all computations of amounts and ratios
referred to herein shall be made without giving effect to (i) any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or

 

7



--------------------------------------------------------------------------------

Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof. In the event that
any “Accounting Change” (as defined below) shall occur and such change results
in a change in the method of calculation of financial covenants, standards or
terms in this Agreement, then the Borrower and the Administrative Agent agree to
enter into negotiations in order to amend such provisions of this Agreement so
as to equitably reflect such Accounting Change with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Change as if such Accounting Change had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Change had not occurred. “Accounting Change”
refers to a change in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC. Notwithstanding anything in the foregoing paragraph, if any
Accounting Change is in effect on the date hereof but has not been reflected in
the preparation of the most recent financial statements, GAAP shall be
determined in accordance with such Accounting Change.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body
(including the KCC), court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

8



--------------------------------------------------------------------------------

“Increasing Lender”: as defined in Section 2.21(a).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person, provided that if the rights and remedies of
the seller or lender under such agreement in the event of default are limited to
repossession or sale of such property, the amount of such Indebtedness shall not
exceed the fair market value of such property, (e) all Capital Lease Obligations
of such Person, (f) all obligations of such Person, contingent or otherwise, as
an account party or applicant under or in respect of bankers acceptances,
letters of credit (other than trade letters of credit and letters of credit with
respect to which the obligations of such Person have been cash collateralized),
surety bonds or similar arrangements issued or entered into to support
Indebtedness, (g) all net payment obligations of such Person in respect of Swap
Agreements (provided that such payment obligations shall be disregarded in
determining Indebtedness for purposes of calculating the financial covenants
contained in Section 6.1), (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above
and (i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation (provided that
the amount of such Indebtedness shall not exceed the fair market value of such
property). The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor. Indebtedness shall not include any obligations under the
Accounts Receivable Financing.

“Indentures”: the collective reference to the Borrower Indenture and the KGE
Indenture.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any ABR Loan or Swingline Loan, the last day
of each March, June, September and December to occur while such ABR Loan or
Swingline Loan is outstanding and the final maturity date of such ABR Loan or
Swingline Loan, (b) as to any LIBOR Rate Loan having an Interest Period of three
months or less, the last day of such Interest Period and (c) as to any LIBOR
Rate Loan having an Interest Period longer than three months, each day that is
three months, or a whole multiple thereof, after the first day of such Interest
Period and the last day of such Interest Period.

“Interest Period”: as to any LIBOR Rate Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such LIBOR Rate Loan and ending

 

9



--------------------------------------------------------------------------------

one, two or three weeks thereafter or one, two, three or six months thereafter
(or such other period as may be approved by the Administrative Agent and
available to all Lenders), as selected by the Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such LIBOR Rate Loan and ending one, two
or three weeks thereafter or one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Revolving Termination Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any LIBOR Rate Loan during an Interest Period for such
Revolving Loan.

“Issuing Lenders”: each of JPMorgan Chase Bank, N.A., Citibank, N.A. and U.S.
Bank, National Association, or any Affiliate thereof, each in its capacity as
issuer of any Letter of Credit, and any other Lender selected by the Borrower to
be an Issuing Lender with the consent of the Administrative Agent and such
Lender, in such capacity; provided that the number of Issuing Lenders shall not
at any time exceed three; provided further that the Borrower may remove or
replace an Issuing Lender from such capacity at any time so long as no Letters
of Credit issued by such Issuing Lender are then outstanding (it being
understood that in the event of an assignment or similar arrangement such
Letters of Credit shall no longer be deemed to be issued by the assigning
Issuing Lender) and no amounts are owing to such Issuing Lender in respect of
any Letters of Credit previously issued by it.

“KCC”: the State Corporation Commission of the State of Kansas.

“KGE”: Kansas Gas and Electric Company, a Kansas corporation and a Subsidiary.

“KGE Collateral Agreement”: the Collateral and Guarantee Agreement, dated as of
the Closing Date, made by and between KGE with and in favor of JPMorgan Chase
Bank, N.A., as collateral agent.

“KGE Indenture”: the Mortgage and Deed of Trust, dated April 1, 1940, between
KGE and BNY Midwest Trust Company.

“L/C Commitment”: $730,000,000; it being understood that the commitment of each
of JPMorgan Chase Bank, N.A., Citibank, N.A. and U.S. Bank, National Association
to issue Letters of Credit is $243,300,000.

 

10



--------------------------------------------------------------------------------

“L/C Exposure”: as to any Lender at any time, an amount equal to such Lender’s
Revolving Percentage of the L/C Obligations then outstanding.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 2.3(j).

“L/C Participants”: the collective reference to all the Lenders other than the
applicable Issuing Lender.

“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender and any New Lender.

“Letter of Credit Fee”: as defined in Section 2.3(e).

“Letters of Credit”: as defined in Section 2.3(a).

“LIBOR”: with respect to each day during each Interest Period pertaining to a
LIBOR Rate Loan, the rate per annum determined on the basis of the rate for a
period equal to such Interest Period commencing on the first day of such
Interest Period appearing on Reuters Screen LIBOR01 Page (or any successor page)
that represents an average British Bankers Association Interest Settlement Rate
for Dollar deposits as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Reuters Screen LIBOR01 Page (or otherwise on such screen), “LIBOR”
shall be the rate determined by the Administrative Agent to be the rate or
arithmetic mean of rates at which Dollar deposits in immediately available funds
are offered to first-tier banks in the London interbank Eurodollar market at or
about 11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period for delivery on the first day of such Interest Period for the
number of days comprised therein.

“LIBOR Market Index Rate”: with respect to any day, the rate per annum for one
month Dollar deposits appearing on Reuters Screen LIBOR01 Page (or any successor
page) as of 11:00 A.M., London time, on such day.

“LIBOR Rate”: with respect to each day during each Interest Period pertaining to
a LIBOR Rate Loan, a rate per annum determined for such day in accordance with
the following formula (rounded upward to the nearest 1/100th of 1%):

 

 

LIBOR

    1.00 - Reserve Requirements  

“LIBOR Rate Loans”: Revolving Loans the rate of interest applicable to which is
based upon the LIBOR Rate (excluding Revolving Loans the rate of interest
applicable to which is based upon the LIBOR Rate as required by the definition
of ABR).

“LIBOR Rate Swingline Loan”: as defined in Section 2.18(a).

“LIBOR Tranche”: the collective reference to LIBOR Rate Loans the then current
Interest Periods with respect to all of which begin on the same date and end on
the same later date (whether or not such Revolving Loans shall originally have
been made on the same day).

 

11



--------------------------------------------------------------------------------

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any Capital Lease Obligation having substantially the
same economic effect as any of the foregoing).

“Loan Documents”: this Agreement and the Security Documents.

“Loan Parties”: each Group Member that is a party to a Loan Document.

“Material Adverse Effect”: any event, development or circumstance that has had
or could reasonably be expected to have a material adverse effect on (a) the
business, property, operations or financial condition of the Borrower and its
Significant Subsidiaries taken as a whole or (b) the validity or enforceability
of this Agreement or any of the other Loan Documents or the rights or remedies
of the Administrative Agent and the Lenders hereunder or thereunder.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Moody’s”: Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“New Lender”: as defined in Section 2.1(b).

“Non-Excluded Taxes”: as defined in Section 2.14(a).

“Non-Extension Notice Date”: as defined in Section 2.3(d).

“Non-U.S. Lender”: as defined in Section 2.14(d).

“Noticed Anniversary Date”: as defined in Section 2.1(b).

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Revolving Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Revolving Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the

 

12



--------------------------------------------------------------------------------

execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document excluding, in each case, such amounts that
result from the Administrative Agent’s or Lender’s Assignment and Assumption,
grant of a participation, transfer or assignment to or designation of a new
applicable lending office or other office for receiving payments under any Loan
Document other than any such amounts resulting from assignment or participation
that is requested or required by the Borrower.

“Participant”: as defined in Section 9.6(c).

“Participant Register”: as defined in Section 9.6(c).

“PATRIOT Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act) of 2001.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledged Bonds”: as defined in the KGE Collateral Agreement.

“Preferred Stock”: any Capital Stock of a Person, however designated, which
entitles the holder thereof to a preference with respect to the payment of
dividends, or as to the distribution of assets upon a voluntary or involuntary
liquidation or dissolution of such Person, over shares of any other class of
Capital Stock issued by such Person.

“Properties”: as defined in Section 3.17(a).

“Refunded Swingline Loans”: as defined in Section 2.19(b).

“Register”: as defined in Section 9.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
applicable Issuing Lender pursuant to Section 2.3(j) for amounts drawn under
Letters of Credit.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.; provided
that the Revolving Extensions of Credit held by and the Revolving Commitments of
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

13



--------------------------------------------------------------------------------

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserve Requirements”: for any day as applied to a LIBOR Rate Loan, the
aggregate (without duplication) of the maximum rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

“Responsible Officer”: the chief executive officer, president, chief financial
officer or treasurer of the Borrower, but in any event, with respect to
financial matters, the chief financial officer of the Borrower.

“Restricted Payment”: the declaration or payment of any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or the making of any payment on account of, or the setting apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Subsidiary, whether
now or hereafter outstanding, or the making of any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Subsidiary (other than any distribution of common stock of
the Person making such distribution).

“Revolving Commitment”: as to any Lender, the obligation of such Lender to make
Revolving Loans and to participate in Letters of Credit and Swingline Loans in
an aggregate principal amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is $730,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding, (b) such Lender’s L/C Exposure and (c) such
Lender’s Swingline Exposure.

“Revolving Loans”: as defined in Section 2.1(a).

“Revolving Percentage”: as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Extensions of Credit then outstanding constitutes of the
aggregate principal amount of the Total Revolving Extensions of Credit then
outstanding; provided, that, in the event that the Revolving Loans are paid in
full prior to the reduction to zero of the Total Revolving Extensions of Credit,
the Revolving Percentages shall be determined in a manner designed to ensure
that the other outstanding Revolving Extensions of Credit shall be held by the
Lenders on a comparable basis.

 

14



--------------------------------------------------------------------------------

“Revolving Termination Date”: the earlier to occur of (i) the date on which the
Revolving Commitments terminate in accordance with the terms of this Agreement
and (ii) September 29, 2016, in each case as such date may be extended pursuant
to Section 2.1(b).

“S&P”: Standard & Poor’s Ratings Services, a division of the McGraw Hill
Companies, Inc.

“SEC”: the Securities and Exchange Commission.

“Security Documents”: the collective reference to the KGE Collateral Agreement
and all other security documents hereafter delivered to the Administrative Agent
granting a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.

“Significant Subsidiary”: at any time, (i) KGE and (ii) any other Subsidiary
which at such time shall be a significant subsidiary of the Borrower within the
meaning of Regulation S-X of the SEC as in effect on the date hereof.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its business
and (d) such Person will be able to pay its debts as they mature. For purposes
of this definition, (i) “debt” means liability on a “claim”, and (ii) “claim”
means any (x) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Supermajority Lenders”: at any time, the holders of at least 66- 2/3% of the
Total Revolving Commitments then in effect or, if the Revolving Commitments have
been terminated, the Total Revolving Extensions of Credit then outstanding;
provided that the Revolving Extensions of Credit held by and the Revolving
Commitments of any Defaulting Lender shall be excluded for purposes of making a
determination of Supermajority Lenders.

 

15



--------------------------------------------------------------------------------

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no (a) phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or any of its Subsidiaries or (b) Commodity Price Protection Agreement shall be
a “Swap Agreement”.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.18(a) in an aggregate principal amount at any one
time outstanding not to exceed $75,000,000.

“Swingline Exposure”: as to any Lender at any time, an amount equal to such
Lender’s Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in Section 2.18(a).

“Swingline Participation Amount”: as defined in Section 2.19(c).

“Syndication Agent”: as defined in the preamble hereto.

“Taxes”: as defined in Section 2.14(a).

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Lenders outstanding at such time.

“Transferee”: any Assignee or Participant.

“Transactions”: the collective reference to the making of the financing
contemplated by this Agreement and the granting of the security interest and the
making of the guarantee pursuant to the KGE Collateral Agreement.

“Type”: as to (i) any Revolving Loan, its nature as an ABR Loan or a LIBOR Rate
Loan, or (ii) any Swingline Loan, its nature as an ABR Swingline Loan or a LIBOR
Rate Swingline Loan.

“United States”: the United States of America.

“Unreimbursed Amount”: as defined in Section 2.3(g).

“Westar Industries”: Westar Industries, Inc., a Delaware corporation.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

16



--------------------------------------------------------------------------------

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “will” shall be construed to have the same meaning
and effect as the word “shall”, (iv) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(v) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights,
(vii) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any restrictions on such amendments, supplements or
modifications set forth herein) and (viii) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

2.1 Revolving Commitments.

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (“Revolving Loans”) to the Borrower from time to
time during the Revolving Commitment Period in an aggregate principal amount at
any one time outstanding which, when added to such Lender’s Revolving Percentage
of the sum of (i) L/C Obligations then outstanding and (ii) the aggregate
principal amount of Swingline Loans then outstanding, does not exceed the amount
of such Lender’s Revolving Commitment. During the Revolving Commitment Period
the Borrower may use the Revolving Commitments by borrowing, prepaying the
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof. The Revolving Loans may from time to time be LIBOR
Rate Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.7.

(b) The Borrower shall repay to each Lender its outstanding Revolving Loans on
the Revolving Termination Date and shall repay such other Revolving Loans so
that the Total Revolving Extensions of Credit do not exceed the Total Revolving
Commitments to be in effect thereafter. The Borrower may request that the
Revolving Commitments be extended for additional one year periods by

 

17



--------------------------------------------------------------------------------

providing not less than 65 days’ written notice to the Administrative Agent
prior to September 29 of any year (each, a “Noticed Anniversary Date”). If a
Lender agrees, in its individual and sole discretion, to extend its Revolving
Commitments (such Lender, an “Extending Lender”), it will notify the
Administrative Agent, in writing, of its decision to do so and the maximum
amount of Revolving Commitments it agrees to so extend no later than 20 days
prior to the applicable Noticed Anniversary Date, which notice shall be
irrevocable. The Administrative Agent will notify the Borrower, in writing, of
the Lenders’ decisions no later than 15 days prior to such Noticed Anniversary
Date. The Extending Lenders’ and the New Lenders’ (as defined below) Revolving
Commitments and the Revolving Termination Date will be extended for an
additional year from the then-applicable Revolving Termination Date; provided
that (i) more than 50% of the Total Revolving Commitments outstanding on the
applicable Noticed Anniversary Date are extended or otherwise committed to by
Extending Lenders and any New Lenders, (ii) no Default or Event of Default shall
have occurred and be continuing and (iii) the representations and warranties set
forth in Section 3 hereof if not qualified as to materiality shall be true and
correct in all material respects and all other representations and warranties
set forth in Section 3 hereof shall be true and correct, in each case on and as
of such date with the same force and effect as if made on or as of such date
(except for those representations and warranties or parts thereof that, by their
terms, expressly relate solely to a specific date, in which case such
representations and warranties, if not qualified as to materiality, shall be
true and correct in all material respects and all such other representations and
warranties shall be true and correct, in each case as of such specific date). No
Lender shall be required to consent to any such extension request and any Lender
that declines or does not respond to the Borrower’s request for commitment
renewal (a “Declining Lender”) will have its Revolving Commitments terminated on
the then existing termination date (without regard to any renewals by other
Lenders). The Borrower will have the right to accept commitments from third
party financial institutions acceptable to the Administrative Agent (the “New
Lenders”) in an amount equal to the amount of the Revolving Commitments of any
Declining Lenders; provided that the Extending Lenders will have the right to
increase their Revolving Commitments up to the amount of the Declining Lenders’
Revolving Commitments before the Borrower will be permitted to substitute any
other financial institutions for the Declining Lenders. The Borrower may only
extend the Revolving Termination Date two times pursuant to this Section 2.1(b).

2.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 11:00
A.M., New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of LIBOR Rate Loans, or (b) on the requested
Borrowing Date, in the case of ABR Loans) (provided further that any such notice
of a borrowing of ABR Loans to finance payments required by Section 2.3(j) may
be given not later than 11:00 A.M., New York City time, on the date of the
proposed borrowing), specifying (i) the Type of Revolving Loans to be borrowed,
(ii) the requested Borrowing Date and (iii) the amount of each such Type of
Revolving Loan and, in the case of LIBOR Rate Loans, the respective lengths of
the initial Interest Period therefor. Any Revolving Loans made on the Closing
Date may be ABR Loans or LIBOR Rate Loans (subject, in the case of LIBOR Rate
Loans, to the receipt of a customary funding indemnity letter not less than
three (3) Business Days prior to the Closing Date). Each borrowing under the
Revolving Commitments shall be in an amount equal to $1,000,000 or a whole
multiple thereof (or, if the then aggregate Available Revolving Commitments are
less than $1,000,000, such lesser amount); provided that the Swingline Lender
may request, on behalf of the Borrower, borrowings under the Revolving
Commitments that are ABR Loans in other amounts pursuant to Section 2.19. Upon
receipt of any such notice from the Borrower, the Administrative Agent shall
promptly notify each Lender thereof. Each Lender will make the amount of its
Revolving Percentage of each borrowing available to the Administrative Agent for
the account of the Borrower at the Funding Office prior to 1:00 P.M., New York
City time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be made

 

18



--------------------------------------------------------------------------------

available to the Borrower by the Administrative Agent crediting the account of
the Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

2.3 Letters of Credit.

(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Lenders set forth in Section 2.3(g), agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower on
any Business Day during the period from and including the Closing Date to the
date that is five Business Days prior to the Revolving Termination Date in such
form as may be approved from time to time by such Issuing Lender; provided that
no Issuing Lender shall have any obligation to issue any Letter of Credit if,
after giving effect to such issuance, (i) the L/C Obligations would exceed the
L/C Commitment (or the L/C Obligations in respect of Letters of Credit issued by
such Issuing Lender exceed its maximum L/C Commitment as set forth in the
definition thereof), (ii) the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments or (iii) any Lender is a Defaulting Lender,
unless such Issuing Lender has entered into arrangements, including the delivery
of Cash Collateral, satisfactory to such Issuing Lender (in its sole discretion)
with the Borrower or such Lender to eliminate such Issuing Lender’s actual or
potential Fronting Exposure (after giving effect to Section 2.20(a)(iii)) with
respect to such Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such Issuing Lender has actual or potential Fronting Exposure. Each
Letter of Credit shall (i) be denominated in Dollars and (ii) expire no later
than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five Business Days prior to the Revolving Termination Date;
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods as set forth in Section 2.3(d)
(which shall in no event extend beyond the date referred to in clause
(y) above); provided further that at any time the Revolving Commitments have
been extended pursuant to Section 2.1(b), the L/C Obligations shall not exceed
the Total Revolving Commitments scheduled to be in effect through the end of any
extended Revolving Commitment Period. Letters of Credit issued under the
Existing Credit Agreement and outstanding on the Closing Date shall continue to
constitute Letters of Credit hereunder.

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause such Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

(c) The Borrower may from time to time request that an Issuing Lender issue a
Letter of Credit by delivering to such Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of such
Issuing Lender, and such other certificates, documents and other papers and
information as such Issuing Lender may request. Upon receipt of any Application,
such Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall such Issuing
Lender be required to issue any Letter of Credit earlier than three Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the Borrower. Such Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof. Such Issuing Lender shall promptly furnish to
the Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

 

19



--------------------------------------------------------------------------------

(d) If the Borrower so requests in any applicable Application, an Issuing Lender
may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the Issuing
Lender to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the applicable
Issuing Lender, the Borrower shall not be required to make a specific request to
such Issuing Lender for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the Issuing Lender to permit the extension of such Letter of Credit
at any time to an expiry date not later than the date that is five Business Days
prior to the Revolving Termination Date; provided, however, that an Issuing
Lender shall not permit any such extension if such Issuing Lender (A) has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof or (B) has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date from the Administrative Agent, any Lender or the
Borrower, in each case, that one or more of the applicable conditions specified
in Section 4.2 is not then satisfied, and in each such case directing the
Issuing Lender not to permit such extension.

(e) The Borrower will pay a fee on all outstanding Letters of Credit (a “Letter
of Credit Fee”) at a per annum rate equal to the Applicable Margin then in
effect with respect to LIBOR Rate Loans, shared among the Lenders in accordance
with their respective Revolving Percentages and payable quarterly in arrears on
each Fee Payment Date after the issuance date; provided, however, any Letter of
Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which neither the Borrower nor such
Defaulting Lender has provided Cash Collateral satisfactory to the applicable
Issuing Lender (in its sole discretion) shall be payable, to the maximum extent
permitted by applicable law, to the other Lenders in accordance with the upward
adjustments in their respective Revolving Percentages allocable to such Letter
of Credit pursuant Section 2.20(a)(iii), with the balance of such fee, if any,
payable to the applicable Issuing Lender for its own account; provided further
that if the Borrower provides Cash Collateral in respect of the Fronting
Exposure of such Defaulting Lender, such fee shall not be payable by the
Borrower or, if paid, shall be returned to the Borrower. In addition, the
Borrower shall pay to each applicable Issuing Lender for its own account a
fronting fee for each Letter of Credit requested by the Borrower in such amount
and at such times as may be set forth in a separate letter agreement between the
Borrower and such Issuing Lender.

(f) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

(g) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce such Issuing Lender to issue Letters of Credit,
each L/C Participant irrevocably agrees to accept and purchase and hereby
accepts and purchases from such Issuing Lender, on the terms and conditions set
forth below, for such L/C Participant’s own account and risk, an undivided
interest equal to such L/C Participant’s Revolving Percentage in such Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
issued by such Issuing Lender and the amount of each draft paid by such Issuing
Lender thereunder. Each L/C Participant agrees with each Issuing Lender that, if
a draft is paid under any Letter of Credit for which such Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to such Issuing Lender upon demand at
such Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Percentage of the amount of such draft, or any
part thereof, that is not

 

20



--------------------------------------------------------------------------------

so reimbursed (the “Unreimbursed Amount”), and such amount equal to such L/C
Participant’s Revolving Percentage of the amount of such draft shall be deemed
to be an ABR Loan for all purposes hereunder. With respect to any Unreimbursed
Amount that is not fully refinanced by a borrowing of ABR Loans because the
conditions set forth in Section 4.2 cannot be satisfied or for any other reason,
each Lender shall pay to the Administrative Agent for the account of such
Issuing Lender its Revolving Percentage of such Unreimbursed Amount which shall
be deemed payment in respect of its participation obligation under this
Section 2.3(g). Each L/C Participant’s obligations to make the Revolving Loans
referred to in this Section 2.3(g) and to purchase participating interests
pursuant to this Section 2.3(g) shall be absolute and unconditional and shall
not be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant may have against
such Issuing Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 4, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(h) If any amount required to be paid by any L/C Participant to any Issuing
Lender pursuant to Section 2.3(g) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to such Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 2.3(g) is not made available to the applicable Issuing Lender by such
L/C Participant within three Business Days after the date such payment is due,
such Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans. A certificate of an Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

(i) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving
Percentage of such payment in accordance with Section 2.3(g), such Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise, including proceeds of collateral applied thereto
by such Issuing Lender), or any payment of interest on account thereof, such
Issuing Lender will distribute to such L/C Participant its Revolving Percentage
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.

(j) If any draft is paid under any Letter of Credit, the Borrower shall
reimburse the applicable Issuing Lender for the amount of (a) the draft so paid
and (b) any taxes, fees, charges or other costs or expenses incurred by such
Issuing Lender in connection with such payment, not later than 12:00 Noon, New
York City time, on the Business Day immediately following the day that the
Borrower receives notice of such draft, either directly or through the
incurrence of a Revolving Loan pursuant to Section 2.3(g). Each such payment
shall be made to such Issuing Lender at its address for notices referred to
herein in Dollars and in immediately available funds. Interest shall be payable
on any such amounts from the date on which the relevant draft is paid until
payment in full at the rate set forth in Section 2.9(b).

 

21



--------------------------------------------------------------------------------

(k) The Borrower’s obligations under this Section 2.3 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower may have or have had
against any Issuing Lender, any beneficiary of a Letter of Credit or any other
Person. The Borrower also agrees with each Issuing Lender that such Issuing
Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 2.3(j) shall not be affected by, among other things,
the validity or genuineness of documents or of any endorsements thereon, even
though such documents shall in fact prove to be invalid, fraudulent or forged,
or any dispute between or among the Borrower and any beneficiary of any Letter
of Credit or any other party to which such Letter of Credit may be transferred
or any claims whatsoever of the Borrower against any beneficiary of such Letter
of Credit or any such transferee. No Issuing Lender shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Issuing Lender. The Borrower agrees
that any action taken or omitted by an Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender to the
Borrower.

(l) If any draft shall be presented for payment under any Letter of Credit, the
applicable Issuing Lender shall promptly notify the Borrower of the date and
amount thereof. The responsibility of each Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit.

(m) To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Section 2.3, the provisions
of this Section 2.3 shall apply.

(n) Unless otherwise expressly agreed by the applicable Issuing Lender and the
Borrower when a Letter of Credit is issued, (i) the rules of the International
Standby Practices shall apply to each standby Letter of Credit and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

2.4 Commitment Fees, etc.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee for the period from and including the date hereof
to the last day of the Revolving Commitment Period, computed at the Applicable
Margin on the average daily amount of the Available Revolving Commitment of such
Lender (determined without giving effect to the aggregate principal amount of
Swingline Loans then outstanding) during the period for which payment is made,
payable quarterly in arrears on each Fee Payment Date, commencing on the first
such date to occur after the date hereof; provided, however, that no commitment
fee shall accrue on the Available Revolving Commitment of a Defaulting Lender
during any period that such Lender shall be a Defaulting Lender.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

2.5 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the

 

22



--------------------------------------------------------------------------------

Revolving Commitments or, from time to time, to reduce the amount of the
Revolving Commitments; provided that no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to any
whole multiple of $1,000,000.

2.6 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Revolving Loans and Swingline Loans, in whole or in part, without
premium or penalty, upon irrevocable notice delivered to the Administrative
Agent (or, with respect to Swingline Loans, the Swingline Lender) no later than
11:00 A.M., New York City time, three Business Days prior thereto in the case of
LIBOR Rate Loans, no later than 11:00 A.M., New York City time, on the Business
Day thereof in the case of ABR Loans, and no later than 1:00 P.M., New York City
time, on the Business Day thereof in the case of Swingline Loans, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
LIBOR Rate Loans, ABR Loans or Swingline Loans; provided that if a LIBOR Rate
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.15. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of ABR Loans and Swingline Loans)
accrued interest to such date on the amount prepaid. Partial prepayments of
Revolving Loans shall be in an aggregate principal amount of $1,000,000 or a
whole multiple thereof. Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof. Each
prepayment of the Revolving Loans made pursuant to this Section 2.6 shall be
applied ratably among the Lenders holding the Revolving Loans being prepaid, in
proportion to the principal amount held by each; provided that if any Lender is
a Defaulting Lender at the time of any such prepayment, any optional prepayment
of the Revolving Loans shall, if the Administrative Agent so directs at the time
of such optional prepayment, be applied in accordance with Section 2.20(a)(ii).

2.7 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert LIBOR Rate Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 11:00 A.M., New York City time, on the Business Day of
the proposed conversion; provided that any such conversion of LIBOR Rate Loans
may only be made on the last day of an Interest Period with respect thereto. The
Borrower may elect from time to time to convert ABR Loans to LIBOR Rate Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor); provided that no ABR Loan may be converted
into a LIBOR Rate Loan when any Event of Default has occurred and is continuing
and the Administrative Agent or the Required Lenders have determined in its or
their sole discretion not to permit such conversion. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

(b) Any LIBOR Rate Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Revolving Loans; provided that no
LIBOR Rate Loan may be continued as such when any Event of Default has occurred
and is continuing and the Administrative Agent has, on the direction of the
Required Lenders and upon notice to the Borrower, determined not to permit such
continuations; provided further that if the Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not

 

23



--------------------------------------------------------------------------------

permitted pursuant to the preceding proviso such Revolving Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

2.8 Limitations on LIBOR Tranches. Notwithstanding anything to the contrary in
this Agreement, all borrowings, conversions and continuations of LIBOR Rate
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the LIBOR Rate Loans comprising each LIBOR Tranche
shall be equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof
and (b) no more than 20 LIBOR Tranches shall be outstanding at any one time.

2.9 Interest Rates and Payment Dates.

(a) Each LIBOR Rate Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the LIBOR Rate
determined for such day plus the Applicable Margin. Each LIBOR Rate Swingline
Loan shall bear interest at a rate per annum equal to the LIBOR Market Index
Rate plus the Applicable Margin for LIBOR Rate Loans.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin. Each ABR Swingline Loan shall bear interest at a rate per
annum equal to the ABR plus the Applicable Margin for ABR Loans.

(c) (i) If all or a portion of the principal amount of any Revolving Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2%, and (ii) if all or
a portion of any interest payable on any Revolving Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans plus 2%, in each case, with respect to clauses
(i) and (ii) above, from the date of such non-payment until such amount is paid
in full (as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.10 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that with respect to
(i) any commitment fee, (ii) ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate and (iii) Swingline Loans the rate of
interest on which is calculated on the basis of the Prime Rate, in each case
such commitment fee or such interest shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a LIBOR Rate. Any change in the interest rate
on a Revolving Loan resulting from a change in the ABR or the Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the Lenders of the effective date and the
amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the

 

24



--------------------------------------------------------------------------------

absence of manifest error. The Administrative Agent shall, at the request of the
Borrower, deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.9(a).

2.11 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the LIBOR Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the LIBOR Rate determined or to be determined for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (as
conclusively certified by such Lenders) of making or maintaining their affected
Revolving Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter. If such notice is
given (x) any LIBOR Rate Loans requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (y) any Revolving Loans that were to
have been converted on the first day of such Interest Period to LIBOR Rate Loans
shall be continued as ABR Loans and (z) any outstanding LIBOR Rate Loans shall
be converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
LIBOR Rate Loans shall be made or continued as such, nor shall the Borrower have
the right to convert Revolving Loans to LIBOR Rate Loans, nor shall any LIBOR
Rate Swingline Loans be made.

2.12 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the Revolving
Commitments of the Lenders shall be made pro rata according to the respective
Revolving Percentages of the Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Lenders.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the LIBOR Rate Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a LIBOR Rate Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

25



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrower.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

2.13 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof
(including (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, in each case regardless of
the date enacted, adopted, issued or implemented):

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any LIBOR Rate Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for any Non-Excluded Tax or Other Tax covered by
Section 2.14 and the imposition of, or any changes in the rate of, any Excluded
Tax);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the LIBOR Rate; or

 

26



--------------------------------------------------------------------------------

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining LIBOR Rate Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender on
an after-tax basis for such increased cost or reduced amount receivable. Upon
any Lender becoming aware that it is entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof (including (i) all requests, rules, guidelines, requirements and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, and (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation thereof, in each case
regardless of the date enacted, adopted, issued or implemented) shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, after submission by such Lender to the Borrower (with a copy to
the Administrative Agent) of a written request therefor, the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or such corporation on an after-tax basis for such reduction.

(c) Notwithstanding anything to the contrary in this Section 2.13, the Borrower
shall not be required to compensate a Lender pursuant to this paragraph for any
amounts incurred more than one hundred fifty days prior to the date that such
Lender notifies the Borrower of such Lender’s demand for compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such one hundred fifty-day period shall be extended to include the
period of such retroactive effect.

(d) A certificate as to any additional amounts payable pursuant to this Section
submitted in good faith by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Revolving Loans and all
other amounts payable hereunder.

2.14 Taxes.

(a) All payments made by or on behalf of the Borrower under this Agreement or
any other Loan Document shall be made free and clear of, and without deduction
or withholding for or on account of, any present or future income, stamp or
other taxes, levies, imposts, duties, charges, fees, deductions or withholdings,
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority (collectively “Taxes”), excluding (i) net income Taxes
and franchise Taxes (imposed in lieu of net income Taxes) imposed on the
Administrative Agent or any Lender as a result of a

 

27



--------------------------------------------------------------------------------

present or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such Tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), (ii) Taxes
attributable to the Administrative Agent or any Lender’s failure to comply with
the requirements of Section 2.14(d) or 2.14(e), (iii) any branch profits Taxes
imposed by the United States or any similar Tax imposed by any other
jurisdiction in which the Borrower is located, (iv) in the case of a payment to
a Lender, United States withholding Taxes imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement or changes its
lending office, except, in each case, to the extent that such Lender’s assignor
(if any) was entitled, at the time of assignment, or that such Lender was
entitled, at the time of a change in the Lender’s lending office, to receive
additional amounts pursuant to this paragraph or (v) any Tax to the extent
imposed as a result of the Administrative Agent’s or any Lender’s (A) failure to
comply with the applicable requirements of FATCA in such a way to reduce such
tax to zero or (B) election under Section 1471(b)(3) of the Code (all Taxes
excluded by clauses (i) through (v), “Excluded Taxes”; all Taxes, other than
Excluded Taxes, imposed on or with respect to any payment made by or on behalf
of the Borrower under any Loan Document, “Non-Excluded Taxes”). If any
Non-Excluded Taxes or Other Taxes are required to be withheld from any amounts
payable to the Administrative Agent or any Lender hereunder or any other Loan
Document, the amounts so payable to the Administrative Agent or such Lender
shall be increased to the extent necessary to yield to the Administrative Agent
or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If (i) the Borrower fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence or (ii) any Non-Excluded Taxes or Other Taxes are
imposed directly upon the Administrative Agent or any Lender, the Borrower shall
indemnify the Administrative Agent and the Lenders for such amounts and any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure or
imposition, except to the extent such amounts are found by a final and
nonappealable decision of a court of competent jurisdiction to have become
payable as a result of the gross negligence or willful misconduct of the
Administrative Agent or such Lender. Each Lender shall indemnify the
Administrative Agent for the full amount of any Taxes that are attributable to
such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Taxes and without limiting the
obligation of the Loan Parties to do so) and that are payable or paid by the
Administrative Agent in connection with any Loan Document, together with all
interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) (i) two
copies of U.S. Internal Revenue Service (“IRS”) Form W-8BEN, Form W-8ECI or Form
W-8IMY (together with any applicable underlying IRS forms) properly

 

28



--------------------------------------------------------------------------------

completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the other Loan Documents, (ii) in the case of
a Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit C and the applicable
IRS Form W-8, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the other Loan Documents, or (iii) any other
form prescribed by applicable requirements of U.S. federal income tax law as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable requirements of law to permit the Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made. Such forms shall be delivered by each Non-U.S. Lender on or before the
date it becomes a party to this Agreement (or, in the case of any Participant,
on or before the date such Participant purchases the related participation) and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent. In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower
and the Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). In addition, each Non-U.S. Lender shall deliver to the Borrower and
the Administrative Agent such other tax forms or other documents as shall be
prescribed by applicable law, to the extent applicable, (x) to demonstrate that
payments to such Lender under this Agreement and the other Loan Documents are
exempt from any United States federal withholding tax imposed pursuant to FATCA
or (y) to allow the Borrower and the Administrative Agent to determine the
amount to deduct or withhold under FATCA from a payment hereunder.
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate; provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal position of such Lender.

(f) If any Lender or the Administrative Agent determines, in its sole
discretion, that it has received a refund in respect of any Non-Excluded Taxes
or Other Taxes as to which indemnification or additional amounts have been paid
to it by the Borrower or KGE pursuant to this Section 2.14, it shall promptly
remit such refund (but only to the extent of indemnity payments made, or
additional amounts paid, under this Section with respect to the Non-Excluded
Taxes or Other Taxes giving rise to such refund) to the Borrower or KGE (as
appropriate), net of all out-of-pocket expenses of such Lender or Administrative
Agent, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund net of any Taxes
payable by such Lender or Administrative Agent on such interest); provided that
the Borrower or KGE (as appropriate), upon the request of the Lender or
Administrative Agent, as the case may be, agree promptly to return such refund
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such party in the event such party is required to
repay such refund to the relevant Governmental Authority. This Section shall not
be construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to Taxes that it deems
confidential) to the Borrower or any other person.

 

29



--------------------------------------------------------------------------------

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Revolving Loans and all other amounts payable
hereunder.

2.15 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of LIBOR Rate Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from LIBOR Rate Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of LIBOR Rate Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Revolving Loans provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted in good faith to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Revolving Loans
and all other amounts payable hereunder.

2.16 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.13 or Section 2.14(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Revolving Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage; provided further that nothing in this Section shall affect or
postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.13 or Section 2.14(a).

2.17 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.13 or Section 2.14(a) or (b) becomes a Defaulting Lender, with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.16 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.13 or Section 2.14(a), (iv) the replacement financial institution
shall purchase, at par, all Revolving Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.15 if any LIBOR Rate Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 9.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.13 or Section 2.14(a), as the case may be, (ix) any such replacement
shall not be

 

30



--------------------------------------------------------------------------------

deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender and (x) to the extent
the replacement results from a claim for compensation under Section 2.13 or
Section 2.14, such replacement will result in a reduction in such compensation
or payments thereunder.

2.18 Swingline Commitment.

(a) Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrower under the
Revolving Commitments from time to time during the Revolving Commitment Period
by making swing line loans (“Swingline Loans”) to the Borrower; provided that
(i) the aggregate principal amount of Swingline Loans outstanding at any time
shall not exceed the Swingline Commitment then in effect (notwithstanding that
the Swingline Loans outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Revolving Loans, may exceed the Swingline Commitment
then in effect) and (ii) the Borrower shall not request, and the Swingline
Lender shall not make, any Swingline Loan if, after giving effect to the making
of such Swingline Loan, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments; provided further that the Swingline Lender
shall not be required to make a Swingline Loan (i) to refinance an outstanding
Swingline Loan or (ii) if any Lender is at that time a Defaulting Lender, unless
the Swingline Lender has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the Swingline Lender (in its sole discretion)
with the Borrower or such Lender to eliminate the Swingline Lender’s actual or
potential Fronting Exposure (after giving effect to Section 2.20(a)(iii)) with
respect to the Defaulting Lender arising from either, in its sole discretion,
(a) the Swingline Loan then proposed to be made or (b) the Swingline Loan then
proposed to be made and all other Swingline Loans as to which the Swingline
Lender has actual or potential Fronting Exposure. During the Revolving
Commitment Period, the Borrower may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. A Swingline Loan shall bear interest at either (x) a rate based on the
ABR (such Swingline Loan to be an “ABR Swingline Loan”) or (y) a rate based on
the LIBOR Market Index Rate (such Swingline Loan to be a “LIBOR Rate Swingline
Loan”), as determined by the Borrower.

(b) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Revolving Termination Date
and the date that is fourteen days (subject to the provisions of
Section 2.12(c)) after such Swingline Loan is made.

2.19 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 3:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed, (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period) and
(iii) the Type of Swingline Loans requested. Each borrowing under the Swingline
Commitment shall be in an amount equal to $500,000 or a whole multiple of
$100,000 in excess thereof. Not later than 4:00 P.M., New York City time, on the
Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the amount of the
Swingline Loan to be made by the Swingline Lender. The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Borrower on such
Borrowing Date by depositing such proceeds in the account of the Borrower with
the Administrative Agent on such Borrowing Date in immediately available funds.
Immediately upon the making of a Swingline Loan, each Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the
Swingline Lender a risk participation in such Swingline Loan in an amount equal
to the product of such Lender’s Revolving Percentage times the amount of such
Swingline Loan.

 

31



--------------------------------------------------------------------------------

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. Revolving Loans made pursuant to this Section 2.19(b) shall be
ABR Loans except as otherwise agreed by the Borrower.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.19(b), one of the events described in Section 7(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.19(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.19(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) such Revolving Lender’s Revolving Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that any portion of such payment received by the
Swingline Lender is required to be returned, such Revolving Lender will return
to the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.

(e) Each Revolving Lender’s obligations to make the Revolving Loans referred to
in Section 2.19(b) and to purchase participating interests pursuant to
Section 2.19(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 4, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

32



--------------------------------------------------------------------------------

2.20 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 9.1.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7 or otherwise) shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lenders
or the Swingline Lender hereunder; third, if so determined by the Administrative
Agent or requested by the Issuing Lenders or the Swingline Lender, to be held as
Cash Collateral for future funding obligations of such Defaulting Lender in
respect of any participation in or refunding of any Letter of Credit or
Swingline Loan; fourth, as the Borrower may request (so long as no Default
exists), to the funding of any Revolving Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Revolving Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, the Issuing Lenders or the Swingline Lender as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Lender or the Swingline Lender against that Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Revolving Loans or any L/C Exposure in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(y) such Revolving Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 3.4 were satisfied or waived,
such payment shall be applied solely to pay the Revolving Loans of, and
obligations in respect of Letters of Credit owed to, all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Revolving Loans
of, or obligations in respect of Letters of Credit owed to, such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) All or any part of such Defaulting Lender’s L/C Exposure and its Swingline
Exposure shall automatically (effective on the day such Lender becomes a
Defaulting Lender) be reallocated among the non-Defaulting Lenders in accordance
with their respective Revolving Percentages (calculated without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that (x) no
Default shall have

 

33



--------------------------------------------------------------------------------

occurred and be continuing (and, unless the Borrower shall have otherwise
notified the Administrative Agent at the time, the Borrower shall be deemed to
have represented and warranted that such condition is satisfied at such time)
and (y) such reallocation does not cause the Revolving Extensions of Credit of
any non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Commitment.

(iv) If the reallocation described in clause (iii) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within two Business Days
following notice by the Administrative Agent, Cash Collateralize such Defaulting
Lender’s L/C Exposure and its Swingline Exposure (after giving effect to any
partial reallocation pursuant to clause (iii) above) in accordance with the
procedures set forth in Section 2.20(c) for so long as such L/C Obligations or
Swingline Loans are outstanding.

(b) If the Borrower, the Administrative Agent, the Issuing Lenders and the
Swingline Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Revolving Loans
of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their respective Revolving Credit
Percentages (without giving effect to Section 2.20(a)(iii), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; provided
further that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(c) At any time that there shall exist a Defaulting Lender, within two Business
Days upon the request of the Administrative Agent, any Issuing Lender or the
Swingline Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.20(a)(iii) and any Cash Collateral provided by the
Defaulting Lender).

(i) All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked deposit accounts with the
Administrative Agent. The Borrower, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lenders and the Lenders (including the Swingline Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to clause (ii)
below. If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent as herein provided, or that the total amount of such Cash Collateral is
less than the applicable Fronting Exposure and other obligations secured
thereby, the Borrower or the relevant Defaulting Lender will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

 

34



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under any of this Section 2.20 in respect of Letters of
Credit or Swingline Loans shall be held and applied to the satisfaction of the
specific L/C Exposure or Swingline Exposure, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

(iii) Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or other obligations shall be released promptly following
(i) the elimination of the applicable Fronting Exposure or other obligations
giving rise thereto (including by the termination of Defaulting Lender status of
the applicable Lender (or, as appropriate, its assignee)) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, that the Person providing Cash Collateral and
each applicable Issuing Lender or Swingline Lender may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

2.21 Increase in Revolving Commitments.

(a) From time to time on and after the Closing Date and prior to the Revolving
Termination Date but not more than 2 times during any 12-month period, the
Borrower may, upon at least 30 days notice to the Administrative Agent (which
shall promptly provide a copy of such notice to the Lenders), propose to
increase the aggregate amount of the Revolving Commitments by an amount which
(i) is not less than $10,000,000 or, if greater, an integral multiple of
$1,000,000 in excess thereof, with respect to any such request, and (ii) when
aggregated with all prior and concurrent increases in the Revolving Commitments
pursuant to this Section 2.21, is not in excess of $270,000,000; provided that
at no time shall the Total Revolving Commitments exceed $1,000,000,000. The
Borrower may increase the aggregate amount of the Revolving Commitments by
(x) having another lender or lenders (each, an “Additional Lender”) become party
to this Agreement, (y) agreeing with any Lender (with the consent of such Lender
in its sole discretion) to increase its Revolving Commitment hereunder (each, an
“Increasing Lender”) or (z) a combination of the procedures described in clauses
(x) and (y) of this sentence; provided that no Lender shall be obligated to
increase its Revolving Commitment without its consent.

(b) Any increase in the Total Revolving Commitments pursuant to this
Section 2.21 shall be subject to the satisfaction of the following conditions:

(i) Each of the representations and warranties contained in Section 3 and in the
other Loan Documents shall be, if qualified as to materiality, true and correct
and all other representations and warranties shall be true and correct in all
material respects, in each case on and as of such date of increase with the same
effect as if made on and as of such date, both immediately before and after
giving effect to such increase (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty, if qualified as to materiality, shall be
true and correct and all other such representations and warranties shall be true
and correct in all material respects, in each case as of such date);

 

35



--------------------------------------------------------------------------------

(ii) At the time of such increase, no Default shall have occurred and be
continuing or would result from such increase;

(iii) The Borrower shall have delivered to the Administrative Agent (x) a true
and complete copy of the resolutions of the board of directors of the Borrower
authorizing such increase and a certificate from a Responsible Officer
certifying the effectiveness of such resolutions and (y) such legal opinions
covering such matters incident to the increase as the Administrative Agent may
reasonably require; and

(iv) (x) Unless the Collateral shall have been released pursuant to
Section 22(a) of the KGE Collateral Agreement and without prejudice to the
Borrower’s or KGE’s right to require any such release, the Collateral Agent
shall have received the physical delivery of bonds in certificated form,
registered in the name of the Collateral Agent and issued under either the
Borrower Indenture or the KGE Indenture in a principal amount equal to such
increase and (y) the Security Documents shall have been amended as necessary in
accordance with Section 3(d) of the KGE Collateral Agreement to treat such
additional bonds as Pledged Bonds subject to the first priority lien of the
Collateral Agent, for the ratable benefit of the Secured Parties (as defined in
the KGE Collateral Agreement).

(c) Upon the effective date of any increase in the amount of the Total Revolving
Commitments pursuant to this Section 2.21 (each, an “Additional Commitment”):

(i) Each Additional Lender or Increasing Lender shall enter into a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent pursuant to which such Additional Lender or Increasing Lender shall, as of
the effective date, undertake an Additional Commitment (or, in the case of an
Increasing Lender, pursuant to which such Increasing Lender’s Revolving
Commitment shall be increased in the agreed amount on such date) and such
Additional Lender shall thereupon become (or, if an Increasing Lender, continue
to be) a “Lender” for all purposes hereof; and

(ii) Each of the existing Lenders shall assign to each Person providing an
Additional Commitment, and each such Person shall purchase from each of the
existing Lenders, Revolving Loans (together with accrued but unpaid interest
thereon), in an amount as shall be necessary in order that, after giving effect
to all such assignments and purchases, such Revolving Loans will be held by
existing Lenders and the Persons making the Additional Commitments ratably in
accordance with their Revolving Percentages after giving effect to such
Additional Commitments.

(d) This Section 2.21 shall supersede any provisions in Section 9.1 to the
contrary. Notwithstanding any other provision of any Loan Document, the Loan
Documents may be amended by the Administrative Agent and the Borrower, if
necessary, to provide for terms applicable to each Additional Commitment.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Revolving Loans, issue or participate in the Letters of Credit
and make or participate in the Swingline Loans, the Borrower hereby represents
and warrants to the Administrative Agent and each Lender that:

3.1 Financial Condition. The Borrower has heretofore furnished to the Lenders
its consolidated balance sheets and statements of income and changes in
financial position (or of cash flow, as the case may be) as of and for the
fiscal year ended December 31, 2010, audited by and accompanied by the opinion
of Deloitte & Touche LLP. Such financial statements present fairly the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries, as of such dates and for such periods. Such balance sheets and the
notes thereto disclose all material liabilities, direct or contingent, of the
Borrower and its consolidated Subsidiaries, as of the dates thereof. Such
financial statements were prepared in accordance with GAAP applied on a
consistent basis (except as disclosed in the notes thereto). During the period
from December 31, 2010, to and including the Closing Date, there has been no
Disposition by the Borrower or any Significant Subsidiary of any material part
of its business or property other than as disclosed in the Exchange Act
Documents.

 

36



--------------------------------------------------------------------------------

3.2 No Change. Other than as disclosed in the Exchange Act Documents, since
December 31, 2010, there has been no development or event that has had or could
reasonably be expected to have a Material Adverse Effect.

3.3 Existence; Compliance with Law. Each of the Borrower and the Significant
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property and assets and
to conduct the business in which it is currently engaged, except to the extent
the failure to have such power or authority would not result in a Material
Adverse Effect, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except where the failure so to qualify or be in good standing
would not result in a Material Adverse Effect, and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
would not result in a Material Adverse Effect.

3.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Transactions, the extensions of credit hereunder or with
the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, other than (i) consents, authorizations,
filings and notices that have been obtained or made and are in full force and
effect and (ii) the filings referred to in Section 3.19. Each Loan Document has
been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

3.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of the Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Loan Party and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to the Borrower or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.

 

37



--------------------------------------------------------------------------------

3.6 Litigation. Except as set forth in the Exchange Act Documents, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against the Borrower or any Significant Subsidiary or against
any of their respective properties or revenues (a) with respect to any of the
Loan Documents or any of the transactions contemplated hereby or thereby or
(b) as to which there is a reasonable possibility of an adverse determination
and which, if adversely determined, could, individually or in the aggregate,
result in a Material Adverse Effect.

3.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

3.8 Ownership of Property; Liens. Each of the Borrower and the Significant
Subsidiaries has good title to, or valid leasehold interests in, all its
material properties and assets, except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and that would not reasonably be expected to result in a Material Adverse
Effect, and none of such property or assets is subject to any Lien except as
permitted by Section 6.2.

3.9 Intellectual Property. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) each of the Borrower and the
Significant Subsidiaries owns, or is licensed to use, all Intellectual Property
necessary for the conduct of its business as currently conducted; (b) no claim
has been asserted and is pending by any Person challenging or questioning the
use of any Intellectual Property or the validity or effectiveness of any
Intellectual Property, nor does the Borrower know of any valid basis for any
such claim; and (c) the use of Intellectual Property by each of the Borrower and
the Significant Subsidiaries does not infringe on the rights of any Person in
any material respect.

3.10 Taxes. Each of the Borrower and the Significant Subsidiaries has filed or
caused to be filed all material federal, state and other tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than, in each case, any the amount of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or the relevant Significant Subsidiary); no material tax
Lien has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.

3.11 Federal Regulations. No part of the proceeds of any Revolving Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

3.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group

 

38



--------------------------------------------------------------------------------

Member pending or, to the knowledge of the Borrower, threatened; (b) hours
worked by and payment made to employees of each Group Member have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters; and (c) all payments due from any Group Member on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant Group Member.

3.13 ERISA. Except as, in the aggregate, could not reasonably expected to result
in material liability to any Group Member, neither a Reportable Event nor any
failure to meet the “minimum funding standard” (within the meaning of
Section 412 of the Code or Section 302 of ERISA) has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code. No termination of
a Single Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan
has arisen, during such five-year period. The present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits by a material amount.
Neither the Borrower nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan that has resulted or could
reasonably be expected to result in a material liability under ERISA, and
neither the Borrower nor any Commonly Controlled Entity would become subject to
any material liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made. No such Multiemployer Plan is in Reorganization or
Insolvent.

3.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended from time to time.

3.15 Subsidiaries. As of the Closing Date, Schedule 3.15 sets forth the name and
jurisdiction of incorporation of each Subsidiary with assets of $25,000,000 or
more and, as to each such Subsidiary, the percentage of each class of Capital
Stock owned by any Loan Party. KGE has no outstanding rights, warrants, options
or convertible or exchangeable securities entitling the holders thereof,
conditionally or unconditionally, to purchase, subscribe for or otherwise
receive shares of capital stock of KGE.

3.16 Use of Proceeds. The proceeds of the Revolving Loans and the Swingline
Loans, and the Letters of Credit, shall be used for general corporate purposes,
including, but not limited to, repayment of any Indebtedness and to backstop the
issuance of commercial paper.

3.17 Environmental Matters. Except as disclosed in the Exchange Act Documents or
as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect:

(a) the facilities and properties owned, leased or operated by the Borrower and
the Significant Subsidiaries (the “Properties”) do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could give rise to liability under, any Environmental Law;

(b) neither the Borrower nor any Significant Subsidiary has received or is aware
of any notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the business operated
by the Borrower and the Significant Subsidiaries (the “Business”), nor does the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened;

 

39



--------------------------------------------------------------------------------

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any Significant Subsidiary is or will be named as a party
with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of the Borrower or any Significant Subsidiary in connection with the Properties
or otherwise in connection with the Business, in violation of or in amounts or
in a manner that could give rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) neither the Borrower nor any Significant Subsidiary has assumed any
liability of any other Person under Environmental Laws.

3.18 Accuracy of Information, etc. The statements contained in this Agreement,
any other Loan Document, the Confidential Information Memorandum, the Exchange
Act Documents or any other document, certificate or statement furnished or made
available by or on behalf of any Loan Party to the Administrative Agent or the
Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, taken as a whole, as
of the date hereof do not (a) contain any untrue statement of a material fact or
(b) omit to state a material fact necessary to make the statements contained
herein or therein not misleading in light of the circumstances under which such
statements are or were made, in each case where such material misstatement or
omission could adversely affect the rights or interests of the Lenders; provided
that, with respect to projected and pro forma financial information contained in
the materials referenced above, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum, in the Exchange Act
Documents or in any other documents, certificates and statements, taken as a
whole, furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents.

 

40



--------------------------------------------------------------------------------

3.19 Security Documents. The KGE Collateral Agreement is effective to create in
favor of the Collateral Agent thereunder, for the benefit of the Lenders, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Bonds described in the
KGE Collateral Agreement, when certificates representing such Pledged Bonds are
delivered to the Collateral Agent, the KGE Collateral Agreement shall constitute
a perfected first-priority Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations (as defined in the KGE Collateral Agreement).

3.20 Solvency. Each Loan Party is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith will be,
Solvent.

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it and of each
Issuing Lender to issue the initial Letters of Credit is subject to the
satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement; KGE Collateral Agreement. (i) The Administrative Agent
shall have received this Agreement executed and delivered by the Administrative
Agent, the Borrower and each Person listed on Schedule 1.1A and (ii) the
Collateral Agent shall have received the KGE Collateral Agreement, executed and
delivered by the Collateral Agent, the Borrower and KGE.

(b) Financial Statements. The Lenders shall have received audited consolidated
financial statements of the Borrower for the 2008, 2009 and 2010 fiscal years.

(c) Approvals. All governmental and third party approvals, if any, necessary in
connection with the Transactions and the continuing operations of the Borrower
and its Subsidiaries shall have been obtained and be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority that would restrain, prevent or
otherwise impose adverse conditions on the Transactions.

(d) Fees. The Lenders, the Administrative Agent and the Arrangers shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel), on
or before the Closing Date.

(e) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit A, with appropriate insertions and attachments.

(f) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of the Vice President, General Counsel and Corporate
Secretary of the Borrower; and

(ii) the legal opinion of Davis Polk & Wardwell LLP.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

41



--------------------------------------------------------------------------------

(g) Pledged Bonds. The Collateral Agent under the KGE Collateral Agreement shall
have received the certificates representing the Pledged Bonds.

(h) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected first-priority Lien on the Collateral
described therein, shall be in proper form for filing, registration or
recordation.

(i) Account Designation Letter. The Administrative Agent shall have received an
Account Designation Letter, together with written instructions from a
Responsible Officer, including wire transfer information, directing the payment
of the proceeds of the initial Revolving Loans to be made hereunder.

(j) PATRIOT Act. The Administrative Agent shall have received from the Borrower
all documentation and other information requested by the Administrative Agent at
least three Business Days prior to the Closing Date that is required to satisfy
applicable “know your borrower” and anti-money laundering rules and regulations,
including the PATRIOT Act.

4.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it and of each Issuing Lender to
issue, extend, amend or renew any Letter of Credit on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents (other than the
representations and warranties contained in Sections 3.2 and 3.6, which
representations and warranties need only be true and correct on and as of the
Closing Date) shall be true and correct in all material respects on and as of
such date as if made on and as of such date, except to the extent any such
representation and warranty specifically relates to any earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects on and as of such earlier date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing (other than a Revolving Loan deemed to be made pursuant to
Section 2.3(g)) by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 4.2 have been satisfied.

4.3 Consequences of Effectiveness. On the Closing Date, without further action
by any of the parties thereto, the Existing Credit Agreement will be
automatically amended and restated to read as this Agreement reads.

 

42



--------------------------------------------------------------------------------

SECTION 5. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Revolving Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, it shall
and shall cause each of its Significant Subsidiaries to:

5.1 Financial Statements, Reports, etc. In the case of the Borrower, furnish to
the Administrative Agent for distribution to the Lenders (except, in the case of
the financial statements referred to in paragraphs (a) and (b) below, to the
extent such financial statements are contained in materials already delivered to
the Administrative Agent pursuant to paragraph (d) below):

(a) within 120 days after the end of each fiscal year, (i) its consolidated
balance sheet and related statements of income and changes in financial position
(or of cash flow, as appropriate), showing the financial condition of the
Borrower and its consolidated Subsidiaries as of the close of such fiscal year
and the results of its operations and the operations of such Subsidiaries during
such year, all audited by Deloitte & Touche LLP or other independent public
accountants of recognized national standing acceptable to the Administrative
Agent and accompanied by an opinion of such accountants (which shall not be
qualified in any material respect) to the effect that such financial statements
fairly present the financial condition and results of operations of the Borrower
on a consolidated basis in accordance with generally accepted accounting
principles consistently applied, and (ii) a consolidated balance sheet and
related statements of income and changes in financial position (or of cash flow,
as the case may be) for KGE as of the end of such fiscal year, showing the
consolidated financial condition of KGE and its consolidated Subsidiaries as of
the close of such fiscal year and the results of its operations and the
operations of such Subsidiaries during such year, all certified by a Financial
Officer of the Borrower as fairly presenting the consolidated financial
condition and results of operations of KGE in accordance with generally accepted
accounting principles consistently applied (except that so long as KGE shall
prepare, audited financial statements, any such financial statements of KGE
shall be audited by Deloitte & Touche LLP or other independent public
accountants of recognized national standing acceptable to the Administrative
Agent and accompanied by an opinion of such accountants (which shall not be
qualified in any material respect) to the effect that such financial statements
fairly present the financial condition and results of operations of KGE on a
consolidated basis in accordance with generally accepted accounting principles
consistently applied);

(b) within 90 days after the end of each of the first three fiscal quarters of
each fiscal year, (i) its consolidated balance sheet and related statements of
income and changes in financial position, showing the financial condition of the
Borrower and its consolidated Subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, all certified by one of its Financial Officers as fairly presenting
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries in accordance with generally accepted accounting
principles consistently applied, subject to normal year-end audit adjustments
and (ii) so long as KGE shall prepare, such statements, the consolidated balance
sheet and related statements of income and changes in financial condition of KGE
and its consolidated Subsidiaries as of the close of such fiscal quarter and the
results of their operations during such fiscal quarter and the then elapsed
portion of the fiscal year, all certified by one of its Financial Officers as
fairly presenting the financial condition and results of operations of KGE and
its consolidated Subsidiaries in accordance with generally accepted accounting
principles consistently applied, subject to normal year-end audit adjustments;

(c) concurrently with any delivery of financial statements under (a) or
(b) above, a certificate of a Financial Officer of the Borrower who shall, if
applicable, be the Financial Officer opining on or certifying such statements
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (ii) setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the covenants contained
in Section 6.1;

 

43



--------------------------------------------------------------------------------

(d) promptly after the same become publicly available, copies of all reports on
Forms 10-K, 10-Q or 8-K filed by it with the SEC; and

(e) promptly from time to time, such other information regarding the operations,
business affairs and financial condition of the Borrower or any Significant
Subsidiary or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

Any financial statement or report required to be furnished pursuant to
Section 5.1(a), 5.1(b) or 5.1(d) shall be deemed to have been furnished on the
date on which and, provided such date is within the period specified, such
requirement will be satisfied if, (A) the Borrower files a form, report or other
document with the SEC that contains such financial statement or report required
hereunder or (B) the Lenders receive notice that the Administrative Agent has
posted such financial statement or report on the IntraLinks website or by other
similar electronic means.

5.2 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.

5.3 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 6.3, and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.4 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (and with such risk retention and self-insurance) as are
usually insured against in the same general area by companies engaged in the
same or a similar business.

5.5 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its relevant books and records at any
reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the
Borrower or any Significant Subsidiary with officers and employees of the
Borrower or any Significant Subsidiary and with their independent certified
public accountants.

5.6 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

 

44



--------------------------------------------------------------------------------

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $15,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought and which could reasonably be
expected to have a Material Adverse Effect or (iii) which relates to any Loan
Document;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and

(e) any other development or event that has had or could reasonably be expected
to have a Material Adverse Effect.

Each notice pursuant to this Section 5.6 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

5.7 Environmental Laws.

(a) Comply in all respects with, and use commercially reasonable efforts to
ensure compliance in all respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply in all respects with
and maintain, and use commercially reasonable efforts to ensure that all tenants
and subtenants obtain and comply in all respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that the failure to do any
of the foregoing could not reasonably be expected to have a Material Adverse
Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except to the
extent that the failure to do any of the foregoing could not reasonably be
expected to have a Material Adverse Effect.

5.8 PATRIOT Act. Deliver all documentation and other information reasonably
requested by the Administrative Agent or any Lender that is required to satisfy
applicable “know your borrower” and anti-money laundering rules and regulations,
including the PATRIOT Act.

SECTION 6. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Revolving Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, it shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly:

6.1 Consolidated Debt to Capital Ratio. Permit the Consolidated Debt to Capital
Ratio at any time to be greater than 0.65 to 1.00.

 

45



--------------------------------------------------------------------------------

6.2 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlords’, licensors’, statutory or other like
Liens (or deposits to secure the release thereof) arising in the ordinary course
of business that are not overdue for a period of more than 45 days or that are
being contested in good faith by appropriate proceedings;

(c) Liens arising out of pledges or deposits in connection with workers’
compensation, unemployment insurance and other statutory obligations;

(d) (i) Liens or deposits to secure the performance of bids, letters of credit,
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business and (ii) Liens in favor of the
provider of any surety or performance bond or similar arrangement on the
underlying contract (and other associated documents and sums due or to become
due under the underlying contract) with respect to which such bond was issued or
such similar arrangement was made;

(e) easements, rights-of-way, restrictions and other similar encumbrances that,
in the aggregate, do not materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the Borrower or any of its Subsidiaries;

(f) Liens in existence on the date hereof, securing Indebtedness and any
refinancings, refundings, renewals or extensions of such Indebtedness; provided
that no such Lien is spread to cover any additional property after the Closing
Date (other than pursuant to the Indentures and other than repair, renewals,
replacements, additions, accessions, improvements and betterments thereto) and
that the amount of Indebtedness secured thereby is not increased, except as
otherwise permitted by this Agreement;

(g) Liens not otherwise permitted by this Section 6.2 securing Indebtedness
(including Capital Lease Obligations) of the Borrower or any Subsidiary to
finance the acquisition, construction or improvement of property or assets, in
an aggregate principal amount at any one time outstanding not to exceed 10% of
Consolidated Net Worth; provided that (i) such Liens shall be created
substantially simultaneously with the acquisition of such property or assets and
(ii) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and other than any repairs, renewals,
replacements, additions, accessions, improvements and betterments thereto, any
pledge of any equity interest in any entity formed to hold any such property or
asset and any insurance related thereto, any reserve account established in
connection with the incurrence of such Indebtedness and the proceeds of any of
the foregoing;

(h) Liens created pursuant to or contemplated by the Loan Documents (including
pursuant to Section 2.20(c));

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(j) Liens on the assets of Westar Industries or its direct or indirect
Subsidiaries;

 

46



--------------------------------------------------------------------------------

(k) Liens not otherwise permitted by this Section 6.2 so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
the greater of (i) $35,000,000 and (ii) 10% of Consolidated Net Worth;

(l) “Permitted Liens”, as such term is defined in the Borrower Indenture, and
“Excepted Encumbrances”, as such term is defined in the KGE Indenture;

(m) Liens securing Indebtedness incurred (or secured by bonds issued) under the
Indentures;

(n) any Lien incurred in connection with the Accounts Receivable Financing and
other Liens on (including Liens arising out of the sale of) accounts receivable,
contracts and/or other property, assets or rights that give rise to accounts
receivable of the Borrower or any Subsidiary or similar rights of the Borrower
or any Subsidiary to receive cash over a period of time, any equity interest in
any entity formed to hold such property, assets or rights, any reserve account
established in connection with such transaction and the proceeds of any of the
foregoing;

(o) Liens that do not interfere materially with the use of the property affected
in the ordinary conduct of the Borrower’s or its Subsidiaries’ business and
which individually or in the aggregate do not have a Material Adverse Effect;

(p) Liens on cash collateral or cash equivalents provided in lieu of repayment
of pollution control bonds until the remarketing of such bonds;

(q) Liens existing on any property at the time of acquisition of such property
and not created in anticipation of such acquisition or existing on any property
or asset of any Person that becomes a Subsidiary after the date hereof prior to
the time such Person becomes a Subsidiary;

(r) Liens arising out of or in connection with court proceedings; provided that
(i) the execution or other enforcement of such Liens is effectively stayed or
has been appealed and secured, if necessary, by an appeal bond and (ii) the
claims secured thereby are being actively contested in good faith by appropriate
proceedings or the payment of which is covered in full (subject to customary
deductible amounts) by insurance maintained with responsible insurance
companies;

(s) bankers’ liens and rights of setoff arising by operation of law and
contractual rights of setoff;

(t) Liens on cash and cash equivalents securing obligations with respect to
contracts for the purchase or sale of any energy-related commodity or interest
rate or currency rate management contracts or other derivatives obligations;

(u) Liens incurred in the ordinary course of business for the purpose of
securing or collateralizing energy purchases or sales as may be required from
time to time by an independent system operator or similar system-governing body
in any jurisdiction;

(v) Liens on or over gas, oil, coal, fissionable material, or other fuel or fuel
products as security for any obligations incurred by such Person for the sole
purpose of financing the acquisition or storage of such fuel or fuel products
or, with respect to nuclear fuel, the processing, reprocessing, sorting, storage
and disposal thereof; and

 

47



--------------------------------------------------------------------------------

(w) Liens on property or assets of a Subsidiary securing obligations owing to
the Borrower or any Subsidiary.

6.3 Fundamental Changes. Consummate any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower or any other Subsidiary of the Borrower; provided that the Borrower
or any such other Subsidiary shall be the continuing or surviving corporation;

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) to the Borrower or to any Wholly Owned Subsidiary of the Borrower (upon
voluntary liquidation or otherwise) or (ii) pursuant to a Disposition permitted
by Section 6.4;

(c) transactions not involving the Borrower or a Significant Subsidiary or any
of their respective assets (other than the Capital Stock of the Subsidiary
involved in such a transaction) may be consummated;

(d) transactions involving Westar Industries and its Subsidiaries (subject to
compliance with Section 6.4), but not involving the Borrower or any of its
Subsidiaries other than Westar Industries and its Subsidiaries, may be
consummated; and

(e) the Borrower may consolidate with or merge into, any other corporation, or
permit another corporation to merge into it; provided that (i) the surviving
corporation, if such surviving corporation is not the Borrower (A) shall be a
corporation organized and existing under the laws of the United States of
America or a state thereof or the District of Columbia, (B) shall expressly
assume in a writing satisfactory to the Administrative Agent the due and
punctual payment of the Obligations and the due and punctual performance of and
compliance with all of the terms of this Agreement and the other Loan Documents
to be performed or complied with by the Borrower and (C) shall deliver all
documents required to be delivered pursuant to Section 4.1, as applicable,
(ii) immediately before and after such merger or consolidation, there shall not
exist any Default or Event of Default and (iii) the surviving corporation of
such merger or consolidation has, both immediately before and after such merger
or consolidation, a Moody’s rating of Baa3 or better or an S&P rating of BBB- or
better.

6.4 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete, worn out, surplus, unnecessary or unused
property in the ordinary course of business;

(b) the Disposition of inventory in the ordinary course of business;

(c) Dispositions permitted by clause (i) of Section 6.3(b);

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or to
a Wholly Owned Subsidiary of the Borrower;

(e) the Disposition (i) of the Capital Stock of Westar Industries and (ii) by
Westar Industries of its property;

 

48



--------------------------------------------------------------------------------

(f) the Disposition of accounts receivable, including any Disposition of insured
receivables to the relevant insurer, as contemplated by the terms of the
instruments governing the Accounts Receivable Financing and of accounts
receivable, contracts and/or other property, assets or rights that give rise to
accounts receivable of the Borrower or any Subsidiary or similar rights of the
Borrower or any Subsidiary to receive cash over a period of time, any equity
interest in any entity formed to hold such property, assets or rights, any
reserve account established in connection therewith and the proceeds of any of
the foregoing to third parties on arm’s length terms and conditions;

(g) the Disposition of property set forth on Schedule 6.4(g);

(h) the Disposition not otherwise permitted by this Section 6.4 (the “Applicable
Disposition”) of other property the fair market value of which, when aggregated
with the fair market value of all Dispositions of property made since the
Closing Date in reliance on this Section 6.4(h), does not exceed 25% of the sum
of (i) total assets less goodwill of the Borrower and its consolidated
Subsidiaries (calculated without giving effect to (A) Westar Industries and its
Subsidiaries and (B) Westar Resources (Bermuda), Ltd. and its Subsidiaries) as
reflected on the financial statements of the Borrower delivered pursuant to
Section 4.1(b) and (ii) any additions to the property, plant and equipment of
the Borrower and its consolidated Subsidiaries made after the Closing Date but
on or prior to the date of the Applicable Disposition; provided that the fair
market value of any Disposition made pursuant to this Section 6.4(h) shall be
determined as of the time such Disposition is made;

(i) Dispositions pursuant to Requirements of Law; and

(j) the Disposition of rail cars or other rolling stock, pollution control
equipment or other environmental-related property or assets in connection with a
sale-leaseback or other transaction that permits the Borrower or its
Subsidiaries the continued right to use such property or assets for at least the
lesser of (x) ten years and (y) the maximum period of time permitted under the
applicable tax or accounting rules (whichever is greater) for the Borrower or
such Subsidiary to continue to use such property or assets in order for such
transaction to be characterized as a true sale.

6.5 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower) unless such transaction is (x) otherwise permitted
under this Agreement and (y) upon terms no less favorable to the Borrower than
it would obtain in a comparable arm’s length transaction with a Person that is
not an Affiliate.

6.6 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any contractual restriction on the ability of any
Significant Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Significant Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Subsidiary of the Borrower,
(b) make loans or advances to, or other investments in, the Borrower or any
other Subsidiary of the Borrower or (c) transfer any of its assets to the
Borrower or any other Subsidiary of the Borrower, except for such restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) the terms of the instruments governing the Accounts Receivable
Financing, (iii) Requirements of Law, (iv) any restrictions existing on the
Closing Date, (v) any restriction relating to Indebtedness of any Subsidiary and
existing at the time it became a Subsidiary (so long as not created in
anticipation of such Person becoming a Subsidiary), (vi) any restrictions that
result from the refinancing of Indebtedness (provided that such restriction is
no less favorable to the Lenders than those under the agreement evidencing the
Indebtedness so refinanced) and (vii) in the case of restrictions on asset
transfers, (A) any restrictions relating to Indebtedness that limit the right of
the debtor to dispose of any property securing such Indebtedness, (B) any
restrictions encumbering property at the time such property was acquired by the

 

49



--------------------------------------------------------------------------------

Borrower or any Subsidiary, so long as such restriction relates solely to the
property so acquired, (C) any restrictions resulting from customary provisions
restricting subletting or assignment of leases or customary provisions in other
agreements that restrict assignment of such agreements or rights thereunder or
(D) any restrictions customarily contained in asset sale agreements limiting the
transfer of such property pending the closing of such sale.

6.7 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto, except for businesses that, in the aggregate, do not exceed the
greater of 10% of the Borrower’s assets or revenue, in each case, on a
consolidated basis.

6.8 Ownership of KGE. (a) Permit any issued and outstanding Capital Stock of KGE
to be owned directly or indirectly, beneficially or of record, by any person
other than the Borrower, or (b) permit KGE to issue or have outstanding any
rights, warrants, options or convertible or exchangeable securities entitling
the holders thereof, conditionally or unconditionally, to purchase, subscribe
for or otherwise receive shares of Capital Stock of KGE prior to the termination
of the Revolving Commitments and the repayment of all Letters of Credit,
Revolving Loans and other amounts owing to any Lender or the Administrative
Agent hereunder.

SECTION 7. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Revolving Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Revolving Loan or Reimbursement Obligation, or any other amount
payable hereunder or under any other Loan Document, within five days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.3(a) (with respect to the
Borrower and KGE only), Section 5.6(a) or Section 6 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) the Borrower or any Significant Subsidiary shall (i) default in making any
payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Revolving Loans and any Reimbursement Obligations)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such

 

50



--------------------------------------------------------------------------------

Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $25,000,000; or

(f) (i) the Borrower or any Significant Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Significant Subsidiary shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any Significant Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any Significant Subsidiary any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) the Borrower or any Significant Subsidiary
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) the Borrower or any Significant Subsidiary shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
failure to meet the “minimum funding standards” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan shall arise on the assets of the Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or

(h) one or more judgments or decrees shall be entered against the Borrower or
any Significant Subsidiary involving in the aggregate a liability (not paid or
to the extent not covered by insurance) of $25,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or

 

51



--------------------------------------------------------------------------------

(i) any of the Loan Documents shall cease, for any reason, to be in full force
and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

(j) the guarantee contained in Section 2 of the KGE Collateral Agreement shall
cease, for any reason, to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert; or

(k) a Change in Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Revolving Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Revolving Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents, including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

SECTION 8. THE AGENTS

8.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein,

 

52



--------------------------------------------------------------------------------

or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

8.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

8.3 Exculpatory Provisions. None of the Agents nor any of its respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

8.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the payee
of any note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Revolving Loans.

8.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided

 

53



--------------------------------------------------------------------------------

that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

8.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that none of the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Revolving Loans hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

8.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Revolving Commitments shall have terminated and the Revolving Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Revolving Loans) be imposed on,
incurred by or asserted against such Agent in any way relating to or arising out
of, the Revolving Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the payment of the Revolving Loans and all other amounts payable hereunder.

8.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its
Revolving Loans made or renewed by it and with respect to any Letter of Credit
issued or participated in by it, each Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

 

54



--------------------------------------------------------------------------------

8.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 7(a) or Section 7(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Revolving Loans. If no successor agent has accepted appointment
as Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

8.10 Syndication Agent and Documentation Agents. Neither the Syndication Agent
nor any of the Documentation Agents shall have any duties or responsibilities
hereunder in its capacity as such.

SECTION 9. MISCELLANEOUS

9.1 Amendments and Waivers. Neither this Agreement, any other Loan Document, nor
any terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 9.1 (other than any amendments to
the Loan Documents contemplated by Section 3(d) of the KGE Collateral
Agreement). The Required Lenders and each Loan Party party to the relevant Loan
Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of any Revolving
Loan, forgive any accrued but unpaid interest on any Revolving Loan or
Reimbursement Obligation, reduce the stated rate of any interest or fee payable
hereunder (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders) and (y) that any amendment or modification
of defined terms used in the covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, increase the amount of the
Revolving Commitment of any Lender, or extend the expiration date of any
Lender’s Revolving Commitment, in each case without the written consent of each
Lender directly affected thereby; (ii) eliminate or reduce the voting rights of
any Lender under this Section 9.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders or
Supermajority Lenders, consent to the assignment or transfer by the Borrower or
KGE of any of its rights and obligations under this Agreement and the other Loan

 

55



--------------------------------------------------------------------------------

Documents, release all or substantially all of the Collateral (except pursuant
to Section 22 of the KGE Collateral Agreement), or release KGE from its
guarantee under the KGE Collateral Agreement (except pursuant to Section 22 of
the KGE Collateral Agreement), in each case without the written consent of all
Lenders; (iv) amend, modify or waive any provision of Section 8 without the
written consent of the Administrative Agent; (v) release any of the Collateral
(except pursuant to Section 22 of the KGE Collateral Agreement), amend, modify
or waive any provision of Section 6(e) of the KGE Collateral Agreement, increase
the amount specified in the definition of “Secured Agreement” in the KGE
Collateral Agreement or amend the definition of “Release of Collateral Ratings
Level” in the KGE Collateral Agreement, in each case without the written consent
of the Supermajority Lenders; (vi) amend, modify or waive any provision of
Section 2.12(a) or (b) or Section 9.7(a) without the written consent of each
Lender directly affected thereby; (vii) amend, modify or waive any provision of
Section 2.3 without the written consent of each Issuing Lender; or (viii) amend,
modify or waive any provision of Section 2.18 or 2.19 without the written
consent of the Swingline Lender. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Revolving Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

For the avoidance of doubt, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Revolving Loans
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and the Supermajority Lenders.

Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Revolving Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender, and (ii) if the Administrative
Agent and the Borrower shall have jointly identified (each in its sole
discretion) an obvious error or omission of a technical or immaterial nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the applicable Loan Parties shall be permitted to amend such provision and
such amendment shall become effective without any further action or consent of
any other party to any Loan Document if the same is not objected to in writing
by the Required Lenders within five Business Days following the posting of such
amendment to the Lenders.

 

56



--------------------------------------------------------------------------------

9.2 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, addressed as
follows in the case of the Borrower and the Administrative Agent, and as set
forth in an administrative questionnaire delivered to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

 

The Borrower:    818 South Kansas Avenue    Topeka, Kansas 66612    Attention:
Chief Financial Officer    Telecopy: 785-575-8061    Telephone: 785-575-8077
with copy to:    Westar Energy, Inc.    818 South Kansas Avenue    Topeka,
Kansas 66612    Attention: Vice President, General Counsel and Corporate
Secretary    Telecopy: 785-575-8136    Telephone: 785-575-1625 The
Administrative Agent:    JPMorgan Chase Bank, N.A.   

1111 Fannin, Floor 10

Houston, TX 77002

   Attention: Leslie Hill    Telecopy: 713-427-6307    Telephone: 713-750-2318
with a copy to:    JPMorgan Chase Bank, N.A.   

383 Madison Avenue, 24th Floor

New York, NY 10179

Attention: Bridget Killackey

   Telecopy: 212-270-3089    Telephone: 212-270-3308

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by posting to IntraLinks or other similar electronic means; provided
that the foregoing shall not apply to notices pursuant to Section 2 unless
otherwise agreed by the Administrative Agent and the applicable Lender. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

9.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Revolving Loans and other extensions of credit hereunder.

 

57



--------------------------------------------------------------------------------

9.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all reasonable and documented or invoiced
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented or invoiced fees and disbursements of one counsel (plus one firm of
special regulatory counsel and one firm of local counsel per material
jurisdiction as may reasonably be necessary), and filing and recording fees and
expenses, with statements with respect to the foregoing to be submitted to the
Borrower prior to the Closing Date (in the case of amounts to be paid on the
Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender, each Issuing Lender, each Swingline Lender and the
Administrative Agent for all its costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any such other documents, including the reasonable and
documented or invoiced fees and disbursements of counsel to each Lender and of
counsel to the Administrative Agent, (c) without duplication of Section 2.14, to
pay, indemnify, and hold each Lender, each Issuing Lender, each Swingline Lender
and the Administrative Agent harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other similar taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender, each Issuing Lender,
each Swingline Lender and the Administrative Agent and their respective
officers, directors, employees, affiliates, agents and controlling persons
(each, an “Indemnitee”) harmless from and against any and all other liabilities,
losses, damages, actions, suits, costs, claims and expenses of any kind or
nature with respect to the execution, delivery, enforcement, performance and
administration of this Agreement (and the commitment documentation related
thereto), the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Revolving Loans or the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable and documented or invoiced fees and expenses of one legal counsel
for all Indemnitees and, if reasonably necessary, one local counsel for all
Indemnitees taken in each relevant jurisdiction, unless an actual or potential
conflict of interest exists, in connection with any actual or prospective
claims, actions or proceedings whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any of its
Subsidiaries, and regardless of whether any Indemnitee is a party thereto (all
the foregoing in this clause (d), collectively, the “Indemnified Liabilities”);
provided that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities (i) are determined by a final and non-appealable decision of a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (ii) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for a material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(iii) any proceeding that does not involve an act or omission by the Borrower or
any of Borrower’s Affiliates and is brought by an Indemnitee against any other
Indemnitee, provided that notwithstanding this clause (iii) the Administrative
Agent shall be indemnified in its capacity as such in all such proceedings.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its

 

58



--------------------------------------------------------------------------------

Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 9.5 shall
be payable not later than 10 days after written demand therefor. Statements
payable by the Borrower pursuant to this Section 9.5 shall be submitted to the
Chief Financial Officer of the Borrower (Telephone No. 785-575-6530) (Telecopy
No. 785-575-8061), at the address of the Borrower set forth in Section 9.2, or
to such other Person or address as may be hereafter designated by the Borrower
in a written notice to the Administrative Agent. The agreements in this
Section 9.5 shall survive the termination of this Agreement.

9.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitments and the Revolving Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

(A) the Borrower; provided that (i) in the absence of notice from the Borrower
to the contrary, such consent shall be deemed granted seven business days after
notice to the Borrower (which notice shall include reasonable information
regarding the assignee, including creditworthiness) with respect to any
assignment to any Lender, any affiliate of any Lender or any Approved Fund and
(ii) no consent of the Borrower shall be required if an Event of Default has
occurred and is continuing; and

(B) the Administrative Agent and each Issuing Lender; provided that no consent
of the Administrative Agent or any Issuing Lender shall be required for an
assignment to an Assignee that is a Lender, an Affiliate of a Lender or an
Approved Fund immediately prior to giving effect to such assignment, except in
the case of an assignment of a Revolving Commitment to an Assignee that does not
already have a Revolving Commitment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments or Revolving Loans, the amount of the
Revolving Commitments or Revolving Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) may not be
less than $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent; provided that (1) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

 

59



--------------------------------------------------------------------------------

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

(D) no such assignment shall be made to (i) the Borrower, KGE or any of their
respective Affiliates or Subsidiaries, (ii) any Defaulting Lender of any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii), or
(iii) a natural person; and

(E) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Revolving Loans previously requested but not funded
by the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Revolving Loans and participations
in Letters of Credit and Swingline Loans in accordance with its Revolving
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

For the purposes of this Section 9.6, the term “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (1) a Lender, (2) an
Affiliate of a Lender or (3) an entity or an Affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of, and to be
bound by its obligations under, Sections 2.13, 2.14, 2.15 and 9.5). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.6 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

60



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal amount
(and interest thereon) of the Revolving Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation or revocation of designation of any Lender as a
Defaulting Lender. The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, each Issuing Lender
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Collateral Agent and any Lender
(as to its interest only) at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of or notice to the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Commitments
and the Revolving Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, each Issuing
Lender and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 9.1
and (2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.7(b) as though it were a Lender; provided
such Participant shall be subject to Section 9.7(a) as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and interest thereon) of each participant’s interest in the Revolving Loans or
other Obligations under this Agreement (a “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of its
Participant Register to any Person (including the identity of any

 

61



--------------------------------------------------------------------------------

Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in each Participant Register shall be conclusive absent
manifest error, and the Borrower, the Lenders and each Agent shall treat each
Person whose name is recorded in a Participant Register as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.14 unless such Participant complies with
Section 2.14(d).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue notes to any Lender requiring notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Revolving Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 9.6(b). Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

9.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender, if any Lender (a “Benefitted Lender”)
shall, at any time after the Revolving Loans and other amounts payable hereunder
shall immediately become due and payable pursuant to Section 7, receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 7(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to

 

62



--------------------------------------------------------------------------------

share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be; provided that in the
event that any Defaulting Lender shall exercise any such right of set-off,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.20
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders and the Lenders (including the Swingline Lender) and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of set-off. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such setoff and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

9.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or by email shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.

9.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 9.9, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the Issuing
Lenders or the Swingline Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.

9.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL OTHER CHOICE
OF LAW AND CONFLICTS OF LAW RULES).

 

63



--------------------------------------------------------------------------------

9.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States for the Southern District of New York, and
appellate courts from any thereof; provided that nothing contained herein will
prevent any Lender, the Collateral Agent or the Administrative Agent from
bringing any action to enforce any award or judgment or exercise any right
against any Collateral or any other property of the Borrower in any other forum
in which jurisdiction can be established;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

9.13 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) (i) (A) neither the Administrative Agent, the Arrangers, nor any Lender has
any fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents (including in
connection with any amendment, waiver or other modification hereof or thereof)
and the relationship between Administrative Agent and Lenders, on one hand, and
the Borrower, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Lenders is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) no Lender has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) each of
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and no Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates;

 

64



--------------------------------------------------------------------------------

(c) to the fullest extent permitted by law, the Borrower hereby waives and
releases any claims that it may have against each of the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby; and

(d) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

9.14 Confidentiality. Each of the Administrative Agent and each Lender agrees to
keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof or any Approved
Fund, (b) subject to an agreement to comply with the provisions of this Section,
to any actual or prospective Transferee, to any direct or indirect counterparty
to any Swap Agreement (or any professional advisor to such counterparty) or to
any credit insurance company of nationally recognized standing, (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates or any Approved Fund, (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender or (i) in connection with the
exercise of any remedy hereunder or under any other Loan Document.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender confirms to the Borrower and the
Administrative Agent that it has identified in its administrative questionnaire
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

9.15 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

65



--------------------------------------------------------------------------------

9.16 Pledged Bonds and Other Collateral. Any provision in any Loan Document (or
any document, certificate or statement furnished or made available in connection
therewith) referencing, relating to, or purporting to create, any security
interest in or other Lien on the Pledged Bonds or other Collateral shall apply
to the extent, and only to the extent, of the right, title and interest, if any,
of KGE and/or the Borrower, as the case may be, in the Pledged Bonds.

9.17 Interest Rate Limitation. Nothing contained in this Agreement or in any
other Loan Document shall be deemed to establish or require the payment of
interest to any Lender at a rate in excess of the maximum rate permitted by
applicable law. If the amount of interest payable for the account of any Lender
on any Interest Payment Date would exceed the maximum amount permitted by
applicable law to be charged by such Lender, the amount of interest payable for
its account on such Interest Payment Date shall be automatically reduced to such
maximum permissible amount. In the event of any such reduction affecting any
Lender, if from time to time thereafter the amount of interest payable for the
account of such Lender on any Interest Payment Date would be less than the
maximum amount permitted by applicable law to be charged by such Lender, then
the amount of interest payable for its account on such subsequent Interest
Payment Date shall be automatically increased to such maximum permissible
amount; provided that at no time shall the aggregate amount by which interest
paid for the account of any Lender has been increased pursuant to this sentence
exceed the aggregate amount by which interest paid for its account has
theretofore been reduced pursuant to the previous sentence.

9.18 USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name, address and tax identification
number of the Borrower and other information regarding the Borrower that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the PATRIOT Act. This notice is given in accordance
with the requirements of the PATRIOT Act and is effective as to the Lenders and
the Administrative Agent.

 

66



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

WESTAR ENERGY, INC. By:  

/s/ Anthony D. Somma

  Name: Anthony D. Somma   Title: Senior Vice President, Chief Financial Officer
and Treasurer JPMORGAN CHASE BANK, N.A., as Administrative Agent, as an Issuing
Lender and as a Lender By:  

/s/ Juan Javellana

  Name: Juan Javellana   Title: Executive Director CITIBANK, N.A., as
Syndication Agent, as an Issuing Lender and as a Lender By:  

/s/ Maureen P. Maroney

  Name: Maureen P. Maroney   Title: Authorized Signatory BANK OF AMERICA, N.A.,
as a Documentation Agent and as a Lender By:  

/s/ Jeffrey P. Yoakum

  Name: Jeffrey P. Yoakum   Title: Senior Vice President THE BANK OF NEW YORK
MELLON, as a Documentation Agent and as a Lender By:  

/s/ Hussam Alsahlani

  Name: Hussam Alsahlani   Title: Vice President UNION BANK, N.A., as a
Documentation Agent and as a Lender By:  

/s/ Jeffrey P. Fesenmaier

  Name: Jeffrey P. Fesenmaier   Title: Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Documentation Agent and as a Lender
By:  

/s/ Allison Newman

  Name: Allison Newman   Title: Director U.S. BANK, NATIONAL ASSOCIATION, as an
Issuing Lender and as a Lender By:  

/s/ Michael T. Sagges

  Name: Michael T. Sagges   Title: Vice President BARCLAYS BANK PLC, as a Lender
By:  

/s/ Alicia Borys

  Name: Alicia Borys   Title: Vice President BNP PARIBAS, as a Lender By:  

/s/ Pasquale A. Perraglia IV

  Name: Pasquale A. Perraglia IV   Title: Vice President By:  

/s/ Francis J. Delaney

  Name: Francis J. Delaney   Title: Managing Director COBANK ACB, as a Lender
By:  

/s/ John Kemper

  Name: John Kemper   Title: Vice President DEUTSCHE BANK AG NEW YORK BRANCH, as
a Lender By:  

/s/ Philippe Sandmeier

  Name: Philippe Sandmeier   Title: Managing Director By:  

/s/ Ming K. Chu

  Name: Ming K. Chu   Title: Vice President GOLDMAN SACHS BANK USA, as a Lender
By:  

/s/ Mark Walton

  Name: Mark Walton   Title: Authorized Signatory UBS LOAN FINANCE LLC, as a
Lender By:  

/s/ Irja R. Otsa

  Name: Irja R. Otsa   Title: Associate Director By:  

/s/ Mary E. Evans

  Name: Mary E. Evans   Title: Associate Director UMB BANK, N.A., as a Lender
By:  

/s/ David A. Proffitt

  Name: David A. Proffitt   Title: Senior Vice President